 

Exhibit 10.124

 

LEASE

 

(SINGLE TENANT)

 

 

 

BETWEEN

 

 

 

THE IRVINE COMPANY LLC

 

 

 

AND

 

 

MEADE INSTRUMENTS CORP.

 

--------------------------------------------------------------------------------


 

LEASE

 

THIS LEASE is made as of the 10 day of February, 2009, by and between THE IRVINE
COMPANY LLC, hereafter called “Landlord,” and MEADE INSTRUMENTS CORP., a
Delaware corporation, hereafter called “Tenant.”

 

ARTICLE 1. BASIC LEASE PROVISIONS

 

Each reference in this Lease to the “Basic Lease Provisions” shall mean and
refer to the following collective terms, the application of which shall be
governed by the provisions in the remaining Articles of this Lease.

 

1.                    Tenant’s Trade Name: Meade Instruments Corp.

 

2.                    Premises: The Premises are more particularly described in
Section 2.1.

 

Address of Building: 27 Hubble, Irvine, CA

 

Project Description: Hubble Industrial Park (as shown on Exhibit Y to this
Lease)

 

3.                    Use of Premises: General office, warehouse and
distribution.

 

4.                    Commencement Date: February 15, 2009

 

5.                     Expiration Date: February 28, 2014

 

6.                    Basic Rent:

 

Months of Term
or Period

 

Monthly Rate Per
Rentable Square Foot

 

Monthly Basic Rent (rounded to
the nearest dollar)

1-12

 

$.84

 

$21,114.00

13-24

 

$.87

 

$21,868.00

25-36

 

$.89

 

$22,371.00

37-48

 

$.92

 

$23,125.00

49-60

 

$.95

 

$23,879.00

 

Basic Rent is subject to adjustment pursuant to the provision of Section II.F of
the attached Work Letter

 

7.                       Expense Recovery Period: Every twelve month period
during the Term (or portion thereof during the first and last Lease years)
ending June 30.

 

8.                    Floor Area of Premises: approximately 25,136 rentable
square feet

 

Floor Area of Building: approximately 25,136 rentable square feet

 

9.                    Security Deposit: $65,000.00

 

10.               Broker(s): Irvine Realty Company (“Landlord’s Broker”) and N/A
(“Tenant’s Broker”)

 

11.                 Parking: 50-unreserved vehicle parking spaces in accordance
with the provisions set forth in Exhibit F to this Lease.

 

1

--------------------------------------------------------------------------------


 

12.              Address for Payments and Notices:

 

LANDLORD

TENANT

 

Payment Address:

 

THE IRVINE COMPANY LLC

550 Newport Center Drive

Newport Beach, CA 92660

Attn: Senior Vice President, Property Operations
Irvine Office Properties

 

Notice Address:

 

THE IRVINE COMPANY LLC

550 Newport Center Drive

Newport Beach, CA 92660

Attn: Senior Vice President, Property Operations
Irvine Office Properties

 

with a copy of notices to:

 

THE IRVINE COMPANY LLC

550 Newport Center Drive

Newport Beach, CA 92660

Attn: Vice President Operations
Irvine Office Properties, Technology Portfolio

 

 

MEADE INSTRUMENTS CORP.

27 Hubble

Irvine, CA 92618

 

13.               Additional Provisions. The provisions of EXHIBIT G attached
hereto are hereby incorporated into and made a part of this Lease.

 

LIST OF LEASE EXHIBITS:

 

EXHIBIT A

DESCRIPTION OF PREMISES

Exhibit B

Operating Expenses

Exhibit C

Utilities and Services

Exhibit D

Tenant’s Insurance

Exhibit E

Rules and Regulations

Exhibit F

Parking

Exhibit G

Additional Provisions

Exhibit H

Landlord’s Disclosures

Exhibit I

[Intentionally Deleted]

Exhibit J

Environmental Questionnaire

Exhibit Y

Project Description

 

 

2

--------------------------------------------------------------------------------


 

ARTICLE 2. PREMISES

 

2.1.   LEASED PREMISES. Landlord leases to Tenant and Tenant leases from
Landlord the Premises shown in Exhibit A (the “Premises”), containing
approximately the floor area set forth in Item 8 of the Basic Lease Provisions
(the “Floor Area”). The Premises consist of all of the Floor Area of the
building identified in Item 2 of the Basic Lease Provisions (the “Building”),
which is a portion of the project described in Item 2 (the “Project”). Landlord
and Tenant stipulate and agree that the Floor Area of Premises set forth in
Item 8 of the Basic Lease Provisions is correct. The Lease includes the
warehouse racking system installed in the Premises as of the Commencement Date,
which is leased to Tenant in an “as is” condition.

 

2.2.   ACCEPTANCE OF PREMISES. Tenant’s lease of the Premises shall be on an “as
is” basis without further alteration, addition or improvement to the Premises
whatsoever, except Landlord shall repaint the painted wall surfaces in the
office area of the Premises utilizing building standard paint, and shall shampoo
the carpet in the office area of the Premises. Tenant acknowledges that neither
Landlord nor any representative of Landlord has made any representation or
warranty with respect to the Premises, the Building or the Project or the
suitability or fitness of either for any purpose, except as set forth in this
Lease. Tenant acknowledges that the flooring materials which may be installed
within portions of the Premises located on the ground floor of the Building may
be limited by the moisture content of the Building slab and underlying soils.
The taking of possession or use of the Premises by Tenant shall conclusively
establish that the Premises and the Building were in satisfactory condition and
in conformity with the provisions of this Lease in all respects.

 

2.3.   LANDLORD’S RESPONSIBILITIES.

 

(a)        Landlord shall correct, repair and/or replace any non-compliance of
the Building and/or the Common Areas with all building permits and codes in
effect and applicable as of the execution of this Lease, including without
limitation, the provisions of Title III of the Americans With Disabilities Act
(“ADA”). Said costs of compliance shall be Landlord’s sole cost and expense and
shall not be part of Project Costs.  Landlord shall correct, repair or replace
any non-compliance of the Building and the Common Areas with any revisions or
amendments to applicable building codes, including the ADA, becoming effective
after the execution of this Lease, provided that the amortized cost of such
repairs or replacements (amortized over the useful life thereof) shall be
included as Project Costs payable by Tenant.  All other ADA compliance issues
which pertain to the Premises, including without limitation, in connection with
Tenant’s construction of any Alterations or other improvements in the Premises
(and any resulting ADA compliance requirements in the Common Areas if Landlord
shall consent to same as more particularly provided in Section 7.3 of this
Lease) and the operation of Tenant’s business and employment practices in the
Premises, shall be the responsibility of Tenant at its sole cost and expense. 
The repairs, corrections or replacements required of Landlord or of Tenant under
the foregoing provisions of this Section 2.3(a) shall be made promptly following
notice of non-compliance from any applicable governmental agency.

 

(b)        Landlord warrants to Tenant that the plumbing, fire sprinkler system,
lighting, heating, ventilation and air conditioning systems and electrical
systems serving the Premises shall be in good operating condition on the
Commencement Date of this Lease.  Provided that Tenant shall notify Landlord of
a non-compliance with the foregoing warranty not later than thirty (30) days
following the Commencement Date, then Landlord shall, except as otherwise
provided in this Lease, promptly after receipt of written notice from Tenant
setting forth the nature and extent of such non-compliance, rectify same at
Landlord’s sole cost and expense (and not as a Project Cost).

 

(c)        During the initial 60-month Term of this Lease, Landlord agrees to
repair and/or replace, at its sole cost and expense and not as a “Project Cost”,
the structural components of the roof, the load-bearing walls and the
foundations and footings of the Building.  Notwithstanding the foregoing,
Landlord’s obligation contained in this Section 2.3(c) to bear such costs and
expenses shall not apply:  (i) to the costs and expenses of periodic maintenance
of the roof, walls, foundations and footings of the Building, nor (ii) to the
extent of the negligence or willful misconduct by Tenant, its employees, agents,
contractors, licensees or invitees (in which case Tenant shall be responsible
for the reasonable costs of such repairs and/or replacements).  The repairs or
replacements required of Landlord pursuant to this Section 2.3(c) shall be made
promptly following notice from Tenant.

 

ARTICLE 3. TERM

 

3.1.   GENERAL. The Term of this Lease (“Term”) shall commence (“Commencement
Date”) on the date set forth in Item 4 of the Basic Lease Provisions, and shall
expire on the date (the “Expiration Date”) set forth in Item 5 of the Basic
Lease Provisions.

 

3.2.   DELAY IN POSSESSION. If Landlord, for any reason whatsoever, cannot
deliver possession of the Premises to Tenant on or before the Commencement Date
set forth in Item 4 of the Basic Lease Provisions, this Lease shall not be void
or voidable nor shall Landlord be liable to Tenant for any resulting loss or
damage. However, Tenant shall not be liable for any rent until the Premises are
actually delivered to Tenant, except that if Landlord’s failure to deliver
possession of the Premises to Tenant is attributable to any action or inaction
by Tenant, then the Premises shall be deemed ready for occupancy, and Landlord
shall be entitled to full performance by Tenant (including the payment of rent),
as of the date Landlord would have been able to deliver the Premises to Tenant
but for Tenant’s delay(s).

 

ARTICLE 4. RENT AND OPERATING EXPENSES

 

4.1.   BASIC RENT. From and after the Commencement Date, Tenant shall pay to
Landlord without deduction or offset a Basic Rent for the Premises in the total
amount shown (including subsequent adjustments, if any) in Item 6 of the Basic
Lease Provisions (the “Basic Rent”). If the Commencement Date is other than the
first day of a calendar month, any rental adjustment shown in Item 6 shall be
deemed to occur on the first day of the next calendar month following the
specified monthly anniversary of the Commencement Date. The Basic Rent shall be
due and payable in advance commencing on the Commencement Date and continuing
thereafter on the first day of each successive calendar month of the Term, as
prorated for any partial month. No demand, notice or invoice shall be required.
An installment in the amount of 1 full month’s Basic Rent at the initial rate
specified in Item 6 of the Basic Lease Provisions and 1 month’s estimated
Tenant’s Share of Operating Expenses shall be delivered to Landlord concurrently
with Tenant’s execution of this Lease and shall be applied against the Basic
Rent and Operating Expenses first due hereunder; the next installment of Basic
Rent shall be due on the first day of the second calendar month of the Term,
which installment shall, if applicable, be appropriately prorated to reflect the
amount prepaid for that calendar month.

 

4.2.   OPERATING EXPENSES. Tenant shall pay Tenant’s Share of Operating Expenses
in accordance with Exhibit B of this Lease.

 

4.3.   SECURITY DEPOSIT. Subject to the provisions of Section 4 of Exhibit G
attached to this Lease, Tenant shall deposit with Landlord the sum stated in
Item 9 of the Basic Lease Provisions (the “Security Deposit”), to be held by
Landlord as security for the full and faithful performance of Tenant’s
obligations under this Lease, to pay any rental sums, including without
limitation such additional rent as may be owing under any provision hereof, and
to maintain the Premises as required by Sections 7.1 and 15.3 or any other
provision of this Lease. Upon any breach of the foregoing obligations by Tenant,
Landlord may apply all or part of the Security Deposit as full or partial
compensation. If any portion of the Security Deposit is so applied,

 

 

3

--------------------------------------------------------------------------------


 

Tenant shall within 5 days after written demand by Landlord deposit cash with
Landlord in an amount sufficient to restore the Security Deposit to its original
amount. Landlord shall not be required to keep this Security Deposit separate
from its general funds, and Tenant shall not be entitled to interest on the
Security Deposit. In no event may Tenant utilize all or any portion of the
Security Deposit as a payment toward any rental sum due under this Lease. Any
unapplied balance of the Security Deposit shall be returned to Tenant or, at
Landlord’s option, to the last assignee of Tenant’s interest in this Lease
within 30 days following the termination of this Lease and Tenant’s vacation of
the Premises. Tenant hereby waives the provisions of Section 1950.7 of the
California Civil Code, or any similar or successor laws now or hereafter in
effect, in connection with Landlord’s application of the Security Deposit to
prospective rent that would have been payable by Tenant but for the early
termination due to Tenant’s Default (as defined herein).

 

ARTICLE 5. USES

 

5.1.   USE. Tenant shall use the Premises only for the purposes stated in Item 3
of the Basic Lease Provisions and for no other use whatsoever. The uses
prohibited under this Lease shall include, without limitation, use of the
Premises or a portion thereof for (i) offices of any agency or bureau of the
United States or any state or political subdivision thereof; (ii) offices or
agencies of any foreign governmental or political subdivision thereof; or
(iii) schools, temporary employment agencies or other training facilities which
are not ancillary to corporate, executive or professional office use. Tenant
shall not do or permit anything to be done in or about the Premises which will
in any way interfere with the rights or quiet enjoyment of other occupants of
the Building or the Project, or use or allow the Premises to be used for any
unlawful purpose, nor shall Tenant permit any nuisance or commit any waste in
the Premises or the Project. Tenant shall not perform any work or conduct any
business whatsoever in the Project other than inside the Premises. Tenant shall
comply at its expense with all present and future laws, ordinances and
requirements of all governmental authorities that pertain to Tenant or its use
of the Premises, including without limitation all federal and state occupational
health and safety and handicap access requirements, whether or not Tenant’s
compliance will necessitate expenditures or interfere with its use and enjoyment
of the Premises, provided, however, that if: (i) such compliance would apply to
all similar buildings and is not due to Tenant’s particular manner of use of the
Premises, and (ii) such improvements have a useful life that extends beyond the
Term, then Landlord shall construct such improvements and Tenant shall only be
obligated to pay an amortized portion on a monthly basis based on that portion
of the useful life that occurs during the Term.

 

5.2.   SIGNS. Except for one (1) exterior “building top” sign and Landlord’s
standard suite signage, identifying Tenant’s name and/or logo and installed in
locations designated by Landlord, Tenant shall have no right to maintain signs
in any location in, on or about the Premises, the Building or the Project and
shall not place or erect any signs that are visible from the exterior of the
Building. The size, design, graphics, material, style, color and other physical
aspects of any permitted sign shall be subject to Landlord’s written
determination, as determined solely by Landlord, prior to installation, that
signage is in compliance with any covenants, conditions or restrictions
encumbering the Premises and Landlord’s signage program for the Project, as in
effect from time to time and approved by the City in which the Premises are
located (“Signage Criteria”). Prior to placing or erecting any such signs,
Tenant shall obtain and deliver to Landlord a copy of any applicable municipal
or other governmental permits and approvals, except to Landlord’s standard suite
signage. Tenant shall be responsible for all costs of any permitted sign,
including, without limitation, the fabrication, installation, maintenance and
removal thereof and the cost of any permits therefor, except that Landlord shall
pay for the initial installation costs only of the standard suite signage. If
Tenant fails to maintain its sign in good condition, or if Tenant fails to
remove same upon termination of this Lease and repair and restore any damage
caused by the sign or its removal, Landlord may do so at Tenant’s expense.
Landlord shall have the right to temporarily remove any signs in connection with
any repairs or maintenance in or upon the Building. The term “sign” as used in
this Section shall include all signs, designs, monuments, displays, advertising
materials, logos, banners, projected images, pennants, decals, pictures,
notices, lettering, numerals or graphics.

 

5.3.   HAZARDOUS MATERIALS.

 

(a)        For purposes of this Lease, the term “Hazardous Materials” means
(i) any “hazardous material” as defined in Section 25501(o) of the California
Health and Safety Code, (ii) hydrocarbons, polychlorinated biphenyls or
asbestos, (iii) any toxic or hazardous materials, substances, wastes or
materials as defined pursuant to any other applicable state, federal or local
law or regulation, and (iv) any other substance or matter which may result in
liability to any person or entity as a result of such person’s possession, use,
storage, release or distribution of such substance or matter under any statutory
or common law theory.

 

(b)        Tenant shall not cause or permit any Hazardous Materials to be
brought upon, stored, used, generated, released or disposed of on, under, from
or about the Premises (including without limitation the soil and groundwater
thereunder) without the prior written consent of Landlord, which consent may be
given or withheld in Landlord’s sole and absolute discretion. Notwithstanding
the foregoing, Tenant shall have the right, without obtaining prior written
consent of Landlord, to utilize within the Premises a reasonable quantity of
standard office products that may contain Hazardous Materials (such as photocopy
toner, “White Out”, and the like), provided

 

 

4

--------------------------------------------------------------------------------


 

however, that (i) Tenant shall maintain such products in their original retail
packaging, shall follow all instructions on such packaging with respect to the
storage, use and disposal of such products, and shall otherwise comply with all
applicable laws with respect to such products, and (ii) all of the other terms
and provisions of this Section 5.3 shall apply with respect to Tenant’s storage,
use and disposal of all such products. Landlord may, in its sole and absolute
discretion, place such conditions as Landlord deems appropriate with respect to
Tenant’s use, storage and/or disposal of any Hazardous Materials requiring
Landlord’s consent. Tenant understands that Landlord may utilize an
environmental consultant to assist in determining conditions of approval in
connection with the storage, use, release, and/or disposal of Hazardous
Materials by Tenant on or about the Premises, and/or to conduct periodic
inspections of the storage, generation, use, release and/or disposal of such
Hazardous Materials by Tenant on and from the Premises, and Tenant agrees that
any costs incurred by Landlord in connection therewith shall be reimbursed by
Tenant to Landlord as additional rent hereunder upon demand.

 

(c)        Prior to the execution of this Lease, Tenant shall complete, execute
and deliver to Landlord an Environmental Questionnaire and Disclosure Statement
(the “Environmental Questionnaire”) in the form of Exhibit J attached hereto.
The completed Environmental Questionnaire shall be deemed incorporated into this
Lease for all purposes, and Landlord shall be entitled to rely fully on the
information contained therein. On each anniversary of the Commencement Date
until the expiration or sooner termination of this Lease, Tenant shall disclose
to Landlord in writing the names and amounts of all Hazardous Materials
(excluding those allowed without Landlord’s consent pursuant to
Section 5.3(b) above) which were stored, generated, used, released and/or
disposed of on, under or about the Premises for the twelve-month period prior
thereto, and which Tenant desires to store, generate, use, release and/or
dispose of on, under or about the Premises for the succeeding twelve-month
period. In addition, to the extent Tenant is permitted to utilize Hazardous
Materials upon the Premises, Tenant shall promptly provide Landlord with
complete and legible copies of all the following environmental documents
relating thereto: reports filed pursuant to any self-reporting requirements;
permit applications, permits, monitoring reports, emergency response or action
plans, workplace exposure and community exposure warnings or notices and all
other reports, disclosures, plans or documents (even those which may be
characterized as confidential) relating to water discharges, air pollution,
waste generation or disposal, and underground storage tanks for Hazardous
Materials; orders, reports, notices, listings and correspondence (even those
which may be considered confidential) of or concerning the release,
investigation, compliance, cleanup, remedial and corrective actions, and
abatement of Hazardous Materials; and all complaints, pleadings and other legal
documents filed by or against Tenant related to Tenant’s storage, generation,
use, release and/or disposal of Hazardous Materials.

 

(d)        Landlord and its agents shall have the right, but not the obligation,
to inspect, sample and/or monitor the Premises and/or the soil or groundwater
thereunder at any time to determine whether Tenant is complying with the terms
of this Section 5.3, and in connection therewith Tenant shall provide Landlord
with full access to all facilities, records and personnel related thereto. If
Tenant is not in compliance with any of the provisions of this Section 5.3, or
in the event of a release of any Hazardous Material on, under, from or about the
Premises caused or permitted by Tenant, its agents, employees, contractors,
licensees or invitees, Landlord and its agents shall have the right, but not the
obligation, without limitation upon any of Landlord’s other rights and remedies
under this Lease, to immediately enter upon the Premises without notice and to
discharge Tenant’s obligations under this Section 5.3 at Tenant’s expense,
including without limitation the taking of emergency or long-term remedial
action. Landlord and its agents shall endeavor to minimize interference with
Tenant’s business in connection therewith, but shall not be liable for any such
interference. In addition, Landlord, at Tenant’s expense, shall have the right,
but not the obligation, to join and participate in any legal proceedings or
actions initiated in connection with any claims arising out of the storage,
generation, use, release and/or disposal by Tenant or its agents, employees,
contractors, licensees or invitees of Hazardous Materials on, under, from or
about the Premises.

 

(e)        If the presence of any Hazardous Materials on, under, from or about
the Premises or the Project caused or permitted by Tenant or its agents,
employees, subtenants, contractors, licensees or invitees results in (i) injury
to any person, (ii) injury to or any contamination of the Premises or the
Project, or (iii) injury to or contamination of any real or personal property
wherever situated, Tenant, at its expense, shall promptly take all actions
necessary to return the Premises and the Project and any other affected real or
personal property owned by Landlord to the condition existing prior to the
introduction of such Hazardous Materials and to remedy or repair any such injury
or contamination, including without limitation, any cleanup, remediation,
removal, disposal, neutralization or other treatment of any such Hazardous
Materials. Notwithstanding the foregoing, Tenant shall not, without Landlord’s
prior written consent, which consent may be given or withheld in Landlord’s sole
and absolute discretion, take any remedial action in response to the presence of
any Hazardous Materials on, under, from or about the Premises or the Project or
any other affected real or personal property owned by Landlord or enter into any
similar agreement, consent, decree or other compromise with any governmental

 

 

5

--------------------------------------------------------------------------------


 

agency with respect to any Hazardous Materials claims; provided however,
Landlord’s prior written consent shall not be necessary in the event that the
presence of Hazardous Materials on, under, from or about the Premises or the
Project or any other affected real or personal property owned by Landlord
(i) imposes an immediate threat to the health, safety or welfare of any
individual and (ii) is of such a nature that an immediate remedial response is
necessary and it is not possible to obtain Landlord’s consent before taking such
action. To the fullest extent permitted by law, Tenant shall indemnify, hold
harmless, protect and defend (with attorneys acceptable to Landlord) Landlord
and any successors to all or any portion of Landlord’s interest in the Premises
and the Project and any other real or personal property owned by Landlord from
and against any and all liabilities, losses, damages, diminution in value,
judgments, fines, demands, claims, recoveries, deficiencies, costs and expenses
(including without limitation attorneys’ fees, court costs and other
professional expenses), whether foreseeable or unforeseeable, arising directly
or indirectly out of the use, generation, storage, treatment, release, on- or
off-site disposal or transportation of Hazardous Materials on, into, from, under
or about the Premises, the Building or the Project and any other real or
personal property owned by Landlord caused or permitted by Tenant, its agents,
employees, subtenants, contractors, licensees or invitees. Such indemnity
obligation shall specifically include, without limitation, the cost of any
required or necessary repair, restoration, cleanup or detoxification of the
Premises, the Building and the Project and any other real or personal property
owned by Landlord, the preparation of any closure or other required plans,
whether such action is required or necessary during the Term or after the
expiration of this Lease and any loss of rental due to the inability to lease
the Premises or any portion of the Building or Project as a result of such
Hazardous Materials, the remediation thereof or any repair, restoration or
cleanup related thereto. If it is at any time discovered that Tenant or its
agents, employees, subtenants, contractors, licensees or invitees may have
caused or permitted the release of any Hazardous Materials on, under, from or
about the Premises, the Building or the Project or any other real or personal
property owned by Landlord, Tenant shall, at Landlord’s request, immediately
prepare and submit to Landlord a comprehensive plan, subject to Landlord’s
approval, specifying the actions to be taken by Tenant to return the Premises,
the Building or the Project or any other real or personal property owned by
Landlord to the condition existing prior to the introduction of such Hazardous
Materials. Upon Landlord’s approval of such plan, Tenant shall, at its expense,
and without limitation of any rights and remedies of Landlord under this Lease
or at law or in equity, immediately implement such plan and proceed to cleanup,
remediate and/or remove all such Hazardous Materials in accordance with all
applicable laws and as required by such plan and this Lease. The provisions of
this Section 5.3(e) shall expressly survive the expiration or sooner termination
of this Lease.

 

(f)         Landlord hereby discloses to Tenant, and Tenant hereby acknowledges,
certain facts relating to Hazardous Materials at the Project known by Landlord
to exist as of the date of this Lease, as more particularly described in
Exhibit H attached hereto. Tenant shall have no liability or responsibility with
respect to the Hazardous Materials facts described in Exhibit H, nor with
respect to any Hazardous Materials, including, without limitation those
Hazardous Materials at the Project which pre-existed the date of this Lease,
which Tenant proves were not caused or permitted by Tenant, its agents,
employees, subtenants, contractors, licensees or invitees. Notwithstanding the
preceding two sentences, Tenant agrees to notify its agents, employees,
subtenants, contractors, licensees, and invitees of any exposure or potential
exposure to Hazardous Materials at the Premises that Landlord brings to Tenant’s
attention. Tenant hereby acknowledges that this disclosure satisfies any
obligation of Landlord to Tenant pursuant to California Health & Safety Code
Section 25359.7, or any amendment or substitute thereto or any other disclosure
obligations of Landlord. Landlord shall take responsibility, at its sole cost
and expense, for any governmentally-ordered clean-up, remediation, removal,
disposal, neutralization or other treatment of those Hazardous Materials
conditions described in this Section 5.3(f) for which Tenant has no liability or
responsibility.  The foregoing obligation on the part of Landlord shall include
the reasonable costs (including, without limitation, reasonable attorney’s fees)
of defending Tenant  from and against any legal action or proceeding instituted
by any governmental agency in connection with such clean-up, remediation,
removal, disposal, neutralization or other treatment of such conditions,
provided that Tenant promptly tenders such defense to Landlord.  Tenant agrees
to notify its agents, employees, contractors, licensees, and invitees of any
exposure or potential exposure to Hazardous Materials at the Premises that
Landlord brings to Tenant’s attention.

 

ARTICLE 6. LANDLORD SERVICES

 

6.1.   UTILITIES AND SERVICES. Landlord and Tenant shall be responsible to
furnish those utilities and services to the Premises to the extent provided in
Exhibit C, subject to the conditions and payment obligations and standards set
forth in this Lease. Landlord shall not be liable for any failure to furnish any
services or utilities when the failure is the result of any accident or other
cause beyond Landlord’s reasonable control, nor shall Landlord be liable for
damages resulting from power surges or any breakdown in telecommunications
facilities or services. Landlord’s temporary inability to furnish any services
or utilities shall not entitle Tenant to any damages, relieve Tenant of the
obligation to pay rent or constitute a constructive or other eviction of Tenant,
except that Landlord shall diligently attempt to restore the service or utility
promptly. Tenant shall comply with all rules and regulations which Landlord may
reasonably establish for the provision of services and utilities, and shall
cooperate with all reasonable conservation practices established by Landlord.
Landlord shall at all reasonable times have free access to all electrical and
mechanical installations of Landlord.

 

6.2.   OPERATION AND MAINTENANCE OF COMMON AREAS. During the Term, Landlord
shall operate all Common Areas within the Building and the Project. The term
“Common Areas” shall mean all areas within the Building and other buildings in
the Project which are not held for exclusive use by persons entitled to occupy
space, and all other appurtenant areas and improvements provided by Landlord for
the common use of Landlord and

 

 

6

--------------------------------------------------------------------------------


 

tenants and their respective employees and invitees, including without
limitation parking areas and structures, driveways, sidewalks, landscaped and
planted areas, hallways and interior stairwells not located within the premises
of any tenant, common electrical rooms, entrances and lobbies, elevators, and
restrooms not located within the premises of any tenant.

 

6.3.   USE OF COMMON AREAS. The occupancy by Tenant of the Premises shall
include the use of the Common Areas in common with Landlord and with all others
for whose convenience and use the Common Areas may be provided by Landlord,
subject, however, to compliance with Rules and Regulations described in
Article 17 below. Landlord shall at all times during the Term have exclusive
control of the Common Areas, and may restrain or permit any use or occupancy,
except as otherwise provided in this Lease or in Landlord’s rules and
regulations. Tenant shall keep the Common Areas clear of any obstruction or
unauthorized use related to Tenant’s operations. Landlord may temporarily close
any portion of the Common Areas for repairs, remodeling and/or alterations, to
prevent a public dedication or the accrual of prescriptive rights, or for any
other reasonable purpose. Landlord’s temporary closure of any portion of the
Common Areas for such purposes shall not deprive Tenant of reasonable access to
the Premises.

 

6.4.   CHANGES AND ADDITIONS BY LANDLORD. Landlord reserves the right to make
alterations or additions to the Building or the Project or to the attendant
fixtures, equipment and Common Areas, and such change shall not entitle Tenant
to any abatement of rent or other claim against Landlord. No such change shall
deprive Tenant of reasonable access to or use of the Premises nor of the Common
Areas adjacent to the Premises.

 

ARTICLE 7. REPAIRS AND MAINTENANCE

 

7.1.   TENANT’S MAINTENANCE AND REPAIR. Subject to Articles 11 and 12 and
Section 7.2 below. Tenant at its sole expense shall make all repairs necessary
to keep the Premises and all improvements and fixtures therein in good condition
and repair, excepting ordinary wear and tear. Tenant’s maintenance obligation
shall include without limitation all appliances, interior glass, doors, door
closures, hardware, fixtures, electrical, plumbing, fire extinguisher equipment
and other equipment installed in the Premises and all Alterations constructed by
Tenant pursuant to Section 7.3 below, together with any supplemental HVAC
equipment servicing only the Premises. All repairs and other work performed by
Tenant or its contractors shall be subject to the terms of Sections 7.3 and 7.4
below. Alternatively, should Landlord or its management agent agree to make a
repair on behalf of Tenant and at Tenant’s request, Tenant shall promptly
reimburse Landlord as additional rent for all reasonable costs incurred
(including the standard supervision fee not to exceed 5%) upon submission of an
invoice.

 

7.2.   LANDLORD’S MAINTENANCE AND REPAIR. Subject to Articles 11 and 12,
Landlord shall provide service, maintenance and repair with respect to the
heating, ventilating and air conditioning (“HVAC”) equipment of the Building
(exclusive of any supplemental HVAC equipment servicing only the Premises) and
shall maintain in good repair the Common Areas (including all landscaping,
exterior walkways, lighting and/or exterior improvements), the roof,
foundations, footings and the exterior surfaces of the exterior walls of the
Building (including exterior glass), and the structural, electrical, mechanical
and plumbing systems of the Building (including elevators, if any, serving the
Building). Landlord shall have the right to employ or designate any reputable
person or firm, including any employee or agent of Landlord or any of Landlord’s
affiliates or divisions, to perform any service, repair or maintenance function.
Landlord need not make any other improvements or repairs except as specifically
required under this Lease, and nothing contained in this Section 7.2 shall limit
Landlord’s right to reimbursement from Tenant for maintenance, repair costs and
replacement costs as provided elsewhere in this Lease. Notwithstanding any
provision of the California Civil Code or any similar or successor laws to the
contrary, Tenant understands that it shall not make repairs at Landlord’s
expense or by rental offset. Except as provided in Section 11.1 and Article 12
below, there shall be no abatement of rent and no liability of Landlord by
reason of any injury to or interference with Tenant’s business arising from the
making of any repairs, alterations or improvements to any portion of the
Building, including repairs to the Premises, nor shall any related activity by
Landlord constitute an actual or constructive eviction; provided, however, that
in making repairs, alterations or improvements, Landlord shall interfere as
little as reasonably practicable with the conduct of Tenant’s business in the
Premises. Tenant hereby waives any and all rights under and benefits of
subsection 1 of Section 1932, and Sections 1941 and 1942 of the California Civil
Code, or any similar or successor laws now or hereafter in effect. Except as
expressly provided in Section 2.3 above, all costs of any maintenance, repairs
and replacements on the part of Landlord provided hereunder shall be considered
part of Project Costs.

 

7.3.   ALTERATIONS. Tenant shall make no alterations, additions, decorations, or
improvements (collectively referred to as “Alterations”) to the Premises without
the prior written consent of Landlord. Landlord’s consent shall not be
unreasonably withheld as long as the proposed Alterations do not affect the
structural, electrical or mechanical components or systems of the Building, are
not visible from the exterior of the Premises, do not change the basic floor

 

 

7

--------------------------------------------------------------------------------


 

plan of the Premises, and utilize only Landlord’s building standard materials
(“Standard Improvements”). Landlord may impose, as a condition to its consent,
any requirements that Landlord in its discretion may deem reasonable or
desirable, including but not limited to a requirement that all work in excess of
$200,000.00 be covered by a lien and completion bond satisfactory to Landlord
and requirements as to the manner, time, and contractor for performance of the
work. Without limiting the generality of the foregoing, Tenant shall use
Landlord’s designated mechanical and electrical contractors for all Alterations
work affecting the mechanical or electrical systems of the Building. Should
Tenant perform any Alterations work that would necessitate any ancillary
Building modification or other expenditure by Landlord, then Tenant shall
promptly fund the cost thereof to Landlord. Tenant shall obtain all required
permits for the Alterations and shall perform the work in compliance with all
applicable laws, regulations and ordinances with contractors reasonably
acceptable to Landlord, and except for cosmetic Alterations not requiring a
permit, Landlord shall be entitled to a supervision fee in the amount of 5% of
the cost of the Alterations. In no event shall Tenant prosecute any work that
results in picketing or labor demonstrations in or about the Building or
Project. Any request for Landlord’s consent shall be made in writing and shall
contain architectural plans describing the work in detail reasonably
satisfactory to Landlord. Landlord may elect to cause its architect to review
Tenant’s architectural plans, and the reasonable cost of that review shall be
reimbursed by Tenant. Should the Alterations proposed by Tenant and consented to
by Landlord change the floor plan of the Premises, then Tenant shall, at its
expense, furnish Landlord with as-built drawings and CAD disks compatible with
Landlord’s systems. Alterations shall be constructed in a good and workmanlike
manner using materials of a quality reasonably approved by Landlord, and Tenant
shall ensure that no Alteration impairs any Building system or Landlord’s
ability to perform its obligations hereunder. Unless Landlord otherwise agrees
in writing, all Alterations affixed to the Premises, including without
limitation all Tenant Improvements constructed pursuant to the Work Letter
(except as otherwise provided in the Work Letter), but excluding moveable trade
fixtures and furniture, shall become the property of Landlord and shall be
surrendered with the Premises at the end of the Term, except that Landlord may,
by notice to Tenant given at the time of its consent thereto, and for all
Alterations not consented to by Landlord by notice given at least 30 days prior
to the Expiration Date, require Tenant to remove by the Expiration Date, or
sooner termination date of this Lease, all or any Alterations (including without
limitation all telephone and data cabling) installed either by Tenant or by
Landlord at Tenant’s request (collectively, the “Required Removables”), and to
replace any non-Standard Improvements with the applicable Standard Improvements.
In connection with its removal of Required Removables, Tenant shall repair any
damage to the Premises arising from that removal and shall restore the affected
area to its pre-existing condition, reasonable wear and tear excepted.

 

7.4.   MECHANIC’S LIENS. Tenant shall keep the Premises free from any liens
arising out of any work performed, materials furnished, or obligations incurred
by or for Tenant. Upon request by Landlord, Tenant shall promptly cause any such
lien to be released by posting a bond in accordance with California Civil Code
Section 3143 or any successor statute. In the event that Tenant shall not,
within 15 days following the imposition of any lien, cause the lien to be
released of record by payment or posting of a proper bond, Landlord shall have,
in addition to all other available remedies, the right to cause the lien to be
released by any means it deems proper, including payment of or defense against
the claim giving rise to the lien. All expenses so incurred by Landlord,
including Landlord’s attorneys’ fees, shall be reimbursed by Tenant promptly
following Landlord’s demand, together with interest from the date of payment by
Landlord at the maximum rate permitted by law until paid. Tenant shall give
Landlord no less than 20 days’ prior notice in writing before commencing
construction of any kind on the Premises so that Landlord may post and maintain
notices of nonresponsibility on the Premises.

 

7.5.   ENTRY AND INSPECTION. Landlord shall at all reasonable times have the
right to enter the Premises to inspect them, to supply services in accordance
with this Lease, to make repairs and renovations as reasonably deemed necessary
by Landlord, and to submit the Premises to prospective or actual purchasers or
encumbrance holders (or, during the final twelve months of the Term or when an
uncured Default exists, to prospective tenants), all without being deemed to
have caused an eviction of Tenant and without abatement of rent except as
provided elsewhere in this Lease. If reasonably necessary, Landlord may
temporarily close all or a portion of the Premises to perform repairs,
alterations and additions. Except in emergencies or to provide Building
services, Landlord shall provide Tenant with reasonable prior verbal notice of
entry and shall use reasonable efforts to minimize any interference with
Tenant’s use of the Premises.

 

ARTICLE 8.

 

[Intentionally Deleted]

 

8

--------------------------------------------------------------------------------


 

ARTICLE 9. ASSIGNMENT AND SUBLETTING

 

9.1.   RIGHTS OF PARTIES.

 

(a)        Except as otherwise specifically provided in this Article 9, Tenant
may not, either voluntarily or by operation of law, assign, sublet, encumber, or
otherwise transfer all or any part of Tenant’s interest in this Lease, or permit
the Premises to be occupied by anyone other than Tenant (each, a “Transfer”),
without Landlord’s prior written consent, which consent shall not unreasonably
be withheld in accordance with the provisions of Section 9.1(b). For purposes of
this Lease, references to any subletting, sublease or variation thereof shall be
deemed to apply not only to a sublease effected directly by Tenant, but also to
a sub-subletting or an assignment of subtenancy by a subtenant at any level.
Except as otherwise specifically provided in this Article 9, no Transfer
(whether voluntary, involuntary or by operation of law) shall be valid or
effective without Landlord’s prior written consent and, at Landlord’s election,
such a Transfer shall constitute a material default of this Lease. Landlord
shall not be deemed to have given its consent to any Transfer by any other
course of action, including its acceptance of any name for listing in the
Building directory.

 

(b)        Except as otherwise specifically provided in this Article 9, if
Tenant or any subtenant hereunder desires to transfer an interest in this Lease,
Tenant shall first notify Landlord in writing and shall request Landlord’s
consent thereto. Tenant shall also submit to Landlord in writing: (i) the name
and address of the proposed transferee; (ii) the nature of any proposed
subtenant’s or assignee’s business to be carried on in the Premises; (iii) the
material terms and provisions of any proposed sublease or assignment (including
without limitation the rent and other economic provisions, term, improvement
obligations and commencement date); (iv) evidence that the proposed assignee or
subtenant will comply with the requirements of Exhibit D to this Lease; and
(v) any other information requested by Landlord and reasonably related to the
Transfer. Landlord shall not unreasonably withhold its consent, provided:
(1) the use of the Premises will be consistent with the provisions of this Lease
and will not violate Landlord’s commitment to other tenants of the Building and
Project; (2) any proposed subtenant or assignee demonstrates that it is
financially responsible by submission to Landlord of all reasonable information
as Landlord may request concerning the proposed subtenant or assignee,
including, but not limited to, a balance sheet of the proposed subtenant or
assignee as of a date within 90 days of the request for Landlord’s consent and
statements of income or profit and loss of the proposed subtenant or assignee
for the two-year period preceding the request for Landlord’s consent; (3) the
proposed assignee or subtenant is neither an existing tenant or occupant of the
Building or Project nor a prospective tenant with whom Landlord has been
actively negotiating (within the 6 month period prior to Tenant’s request for
consent) to become a tenant at the Building or Project; and (4) the proposed
transferee is not an SDN (as defined below) and will not impose additional
burdens or security risks on Landlord. If Landlord consents to the proposed
Transfer, then the Transfer may be effected within 90 days after the date of the
consent upon the terms described in the information furnished to Landlord;
provided that any material change in the terms shall be subject to Landlord’s
consent as set forth in this Section 9.1(b). Landlord shall approve or
disapprove any requested Transfer within 30 days following receipt of Tenant’s
written notice and the information set forth above. Except in connection with a
Permitted Transfer (as defined below), if Landlord approves the Transfer Tenant
shall pay a transfer fee of $1,000.00 to Landlord concurrently with Tenant’s
execution of a Transfer consent prepared by Landlord.

 

(c)        Notwithstanding the provisions of Subsection (b) above, and except in
connection with a “Permitted Transfer” (as defined below), in lieu of consenting
to a proposed assignment of this lease or to any subletting of 50% or more of
the Floor Area of the Premises, Landlord may elect to terminate this Lease in
its entirety in the event of an assignment, or terminate this Lease as to the
portion of the Premises proposed to be so subleased with a proportionate
abatement in the rent payable under this Lease, such termination to be effective
on the date that the proposed sublease or assignment would have commenced.
Landlord may thereafter, at its option, assign or re-let any space so recaptured
to any third party, including without limitation the proposed transferee
identified by Tenant.

 

9

--------------------------------------------------------------------------------


 

(d)        Should any Transfer occur, Tenant shall, except in connection with a
Permitted Transfer, promptly pay or cause to be paid to Landlord, as additional
rent, 50% of any amounts paid by the assignee or subtenant, however described
and whether funded during or after the Lease Term, to the extent such amounts
are in excess of the sum of (i) the scheduled Basic Rent payable by Tenant
hereunder (or, in the event of a subletting of only a portion of the Premises,
the Basic Rent allocable to such portion as reasonably determined by Landlord)
and (ii) the direct out-of-pocket costs, which Tenant certifies to Landlord have
been paid to provide occupancy related services of a nature commonly provided by
it for similar space, incurred by Tenant to effect the Transfer, which costs
shall be amortized over the remaining Term of this Lease or, if shorter, over
the term of the sublease.

 

(e)        The sale of all or substantially all of the assets of Tenant (other
than bulk sales in the ordinary course of business), the merger or consolidation
of Tenant, a “Change in Control” (as herinafter defined) of Tenant or Tenant’s
parent company or a merger by Tenant or its parent company, shall be deemed a
Transfer within the meaning and provisions of this Article.  Notwithstanding the
foregoing, Tenant may assign this Lease to a successor to Tenant by merger,
consolidation or the purchase of substantially all of Tenant’s assets, or assign
this Lease or sublet all or a portion of the Premises to an Affiliate (defined
below), without the consent of Landlord but subject to the provisions of
Section 9.2, provided that all of the following conditions are satisfied (a
“Permitted Transfer”):  (i) Tenant is not then in Default hereunder; (ii) Tenant
gives Landlord written notice at least 10 business days before such Permitted
Transfer; and (iii)  the successor entity resulting from any merger or
consolidation of Tenant or the sale of all or substantially all of the assets of
Tenant, has a net worth (computed in accordance with generally accepted
accounting principles, except that intangible assets such as goodwill, patents,
copyrights, and trademarks shall be excluded in the calculation (“Net Worth”))
at the time of the Permitted Transfer that is at least equal to the Net Worth of
Tenant immediately before the Permitted Transfer.  Tenant’s notice to Landlord
shall include reasonable information and documentation evidencing the Permitted
Transfer and showing that each of the above conditions has been satisfied.  If
requested by Landlord, Tenant’s successor shall sign and deliver to Landlord a
commercially reasonable form of assumption agreement.  “Affiliate” shall mean an
entity controlled by, controlling or under common control with Tenant.  “Change
in Control” shall mean a transaction whereby a person or entity becomes the
beneficial owner of 75% of Tenant’s outstanding voting stock.

 

9.2.   EFFECT OF TRANSFER.  No subletting or assignment, even with the consent
of Landlord, shall relieve Tenant, or any successor-in-interest to Tenant
hereunder, of its obligation to pay rent and to perform all its other
obligations under this Lease.  Moreover, Tenant shall indemnify and hold
Landlord harmless, as provided in Section 10.3, for any act or omission by an
assignee or subtenant.  Each assignee, other than Landlord, shall be deemed to
assume all obligations of Tenant under this Lease and shall be liable jointly
and severally with Tenant for the payment of all rent, and for the due
performance of all of Tenant’s obligations, under this Lease.  Such joint and
several liability shall not be discharged or impaired by any subsequent
modification or extension of this Lease.  No transfer shall be binding on
Landlord unless any document memorializing the transfer is delivered to
Landlord, both the assignee/subtenant and Tenant deliver to Landlord an executed
consent to transfer instrument prepared by Landlord and consistent with the
requirements of this Article, and the assignee/subtenant independently complies
with all of the insurance requirements of Tenant as set forth in Exhibit D and
evidence thereof is delivered to Landlord.  The acceptance by Landlord of any
payment due under this Lease from any other person shall not be deemed to be a
waiver by Landlord of any provision of this Lease or to be a consent to any
transfer.  Consent by Landlord to one or more transfers shall not operate as a
waiver or estoppel to the future enforcement by Landlord of its rights under
this Lease.  In addition to the foregoing, no change in the status of Tenant or
any party jointly and severally liable with Tenant as aforesaid (e.g., by
conversion to a limited liability company or partnership) shall serve to
abrogate the liability of any person or entity for the obligations of Tenant,
including any obligations that may be incurred by Tenant after the status change
by exercise of a pre-existing right in this Lease.

 

9.3.   SUBLEASE REQUIREMENTS.  Any sublease, license, concession or other
occupancy agreement entered into by Tenant shall be subordinate and subject to
the provisions of this Lease, and if this Lease is terminated during the term of
any such agreement, Landlord shall have the right to:  (i) treat such agreement
as cancelled and repossess the subject space by any lawful means, or
(ii) require that such transferee attorn to and recognize Landlord as its
landlord (or licensor, as applicable) under such agreement.  Landlord shall not,
by reason of such attornment or the collection of sublease rentals, be deemed
liable to the subtenant for the performance of any of Tenant’s obligations under
the sublease. If Tenant is in Default (hereinafter defined), Landlord is
irrevocably authorized to direct any transferee under any such agreement to make
all payments under such agreement directly to Landlord (which Landlord shall
apply towards Tenant’s obligations under this Lease) until such Default is
cured.  Tenant hereby irrevocably authorizes and directs any transferee, upon
receipt of a written notice from Landlord stating that a Default exists in the
performance of Tenant’s obligations under this Lease, to pay to Landlord all
sums then and thereafter due under the sublease.  No collection or acceptance of
rent by Landlord from any transferee shall be deemed a waiver of any provision
of Article 9 of this

 

10

--------------------------------------------------------------------------------


 

Lease, an approval of any transferee, or a release of Tenant from any obligation
under this Lease, whenever accruing.  In no event shall Landlord’s enforcement
of any provision of this Lease against any transferee be deemed a waiver of
Landlord’s right to enforce any term of this Lease against Tenant or any other
person.

 

ARTICLE 10.  INSURANCE AND INDEMNITY

 

10.1.   TENANT’S INSURANCE.  Tenant, at its sole cost and expense, shall provide
and maintain in effect the insurance described in Exhibit D.  Evidence of that
insurance must be delivered to Landlord prior to the Commencement Date.

 

10.2.   LANDLORD’S INSURANCE.  Landlord shall provide the following types of
insurance, with or without deductible and in amounts and coverages as may be
determined by Landlord in its discretion:  property insurance, subject to
standard exclusions (such as, but not limited to, earthquake and flood
exclusions), covering the Building or Project.  In addition, Landlord may, at
its election, obtain insurance coverages for such other risks as Landlord or its
Mortgagees may from time to time deem appropriate, including earthquake and
commercial general liability coverage.  Landlord shall not be required to carry
insurance of any kind on any tenant improvements or Alterations in the Premises
installed by Tenant or its contractors or otherwise removable by Tenant
(collectively, “Tenant Installations”), or on any trade fixtures, furnishings,
equipment, interior plate glass, signs or items of personal property in the
Premises, and Landlord shall not be obligated to repair or replace any of the
foregoing items should damage occur.  All proceeds of insurance maintained by
Landlord upon the Building and Project shall be the property of Landlord,
whether or not Landlord is obligated to or elects to make any repairs.

 

10.3.   TENANT’S INDEMNITY.  To the fullest extent permitted by law, but subject
to Section 10.5 below, Tenant shall defend, indemnify and hold harmless
Landlord, its agents, lenders, and any and all affiliates of Landlord, from and
against any and all claims, liabilities, costs or expenses arising either before
or after the Commencement Date from Tenant’s use or occupancy of the Premises,
the Building or the Common Areas, or from the conduct of its business, or from
any activity, work, or thing done, permitted or suffered by Tenant or its
agents, employees, subtenants, vendors, contractors, invitees or licensees in or
about the Premises, the Building or the Common Areas, or from any Default in the
performance of any obligation on Tenant’s part to be performed under this Lease,
or from any act or negligence of Tenant or its agents, employees, subtenants,
vendors, contractors, invitees or licensees.  Landlord may, at its option,
require Tenant to assume Landlord’s defense in any action covered by this
Section 10.3 through counsel reasonably satisfactory to Landlord. 
Notwithstanding the foregoing, Tenant shall not be obligated to indemnify
Landlord against any liability or expense to the extent it is ultimately
determined that the same was caused by the sole negligence or willful misconduct
of Landlord, its agents, contractors or employees.

 

10.4.   LANDLORD’S NONLIABILITY.  Landlord shall not be liable to Tenant, its
employees, agents and invitees, and Tenant hereby waives all claims against
Landlord, its employees and agents for loss of or damage to any property, or any
injury to any person, resulting from any condition including, but not limited
to, acts or omissions (criminal or otherwise) of third parties and/or other
tenants of the Project, or their agents, employees or invitees, fire, explosion,
falling plaster, steam, gas, electricity, water or rain which may leak or flow
from or into any part of the Premises or from the breakage, leakage, obstruction
or other defects of the pipes, sprinklers, wires, appliances, plumbing, air
conditioning, electrical works or other fixtures in the Building, whether the
damage or injury results from conditions arising in the Premises or in other
portions of the Building, except to the extent of the gross negligence or
willful misconduct of Landlord, its agents or any and all affiliated of Landlord
in connection with the foregoing (but subject to Section 10.5 below).  It is
understood that any such condition may require the temporary evacuation or
closure of all or a portion of the Building.  Should Tenant elect to receive any
service from a concessionaire, licensee or third party tenant of Landlord,
Tenant shall not seek recourse against Landlord for any breach or liability of
that service provider.  Notwithstanding anything to the contrary contained in
this Lease, in no event shall Landlord be liable for Tenant’s loss or
interruption of business or income (including without limitation, Tenant’s
consequential damages, lost profits or opportunity costs), or for interference
with light or other similar intangible interests.  Tenant shall immediately
notify Landlord in case of fire or accident in the Premises, the Building or the
Project and of defects in any improvements or equipment.

 

10.5.   WAIVER OF SUBROGATION.  Landlord and Tenant each hereby waives all
rights of recovery against the other on account of loss and damage occasioned to
the property of such waiving party to the extent that the waiving party is
entitled to proceeds for such loss and damage under any property insurance
policies carried or otherwise required to be carried by this Lease; provided
however, that the foregoing waiver shall not apply to the extent of Tenant’s
obligation to pay deductibles under any such policies and this Lease.  By this
waiver it is the intent of the parties that neither Landlord nor Tenant shall be
liable to any insurance company (by way of subrogation or otherwise) insuring
the other party for any loss or damage insured against under any property
insurance policies, even though such loss or damage might be occasioned by the

 

11

--------------------------------------------------------------------------------


 

negligence of such party, its agents, employees, contractors or invitees.  The
foregoing waiver by Tenant shall also inure to the benefit of Landlord’s
management agent for the Building.

 

ARTICLE 11.  DAMAGE OR DESTRUCTION

 

11.1.   RESTORATION.

 

(a)        If the Building of which the Premises are a part is damaged as the
result of an event of casualty, then subject to the provisions below, Landlord
shall repair that damage as soon as reasonably possible unless Landlord
reasonably determines that:  (i) the Premises have been materially damaged and
there is less than 1 year of the Term remaining on the date of the casualty;
(ii) any Mortgagee (defined in Section 13.1) requires that the insurance
proceeds be applied to the payment of the mortgage debt; or (iii) proceeds
necessary to pay the full cost of the repair are not available from Landlord’s
insurance, including without limitation earthquake insurance, unless Tenant pays
any shortfall to Landlord prior to commencement of the repair of the damage. 
Should Landlord elect not to repair the damage for one of the preceding reasons,
Landlord shall so notify Tenant in the “Casualty Notice” (as defined below), and
this Lease shall terminate as of the date of delivery of that notice.

 

(b)        As soon as reasonably practicable following the casualty event but
not later than 60 days thereafter, Landlord shall notify Tenant in writing
(“Casualty Notice”) of Landlord’s election, if applicable, to terminate this
Lease.  If this Lease is not so terminated, the Casualty Notice shall set forth
the anticipated period for repairing the casualty damage.  If the anticipated
repair period exceeds 270 days and if the damage is so extensive as to
reasonably prevent Tenant’s substantial use and enjoyment of the Premises, then
either party may elect to terminate this Lease by written notice to the other
within 30 days following delivery of the Casualty Notice.

 

(c)        In the event that neither Landlord nor Tenant terminates this Lease
pursuant to Section 11.1(b), Landlord shall repair all material damage to the
Premises or the Building as soon as reasonably possible and this Lease shall
continue in effect for the remainder of the Term.  Upon notice from Landlord,
Tenant shall assign or endorse over to Landlord (or to any party designated by
Landlord) all property insurance proceeds payable to Tenant under Tenant’s
insurance with respect to any Tenant Installations; provided if the estimated
cost to repair such Tenant Installations exceeds the amount of insurance
proceeds received by Landlord from Tenant’s insurance carrier, the excess cost
of such repairs shall be paid by Tenant to Landlord prior to Landlord’s
commencement of repairs.  Within 15 days of demand, Tenant shall also pay
Landlord for any additional excess costs that are determined during the
performance of the repairs to such Tenant Installations.

 

(d)        From and after the date of the casualty event, the rental to be paid
under this Lease shall be abated in the same proportion that the Floor Area of
the Premises that is rendered unusable by the damage from time to time bears to
the total Floor Area of the Premises.

 

(e)        Notwithstanding the provisions of subsections (a), (b) and (c) of
this Section 11.1(e), but subject to Section 10.5, the cost of any repairs shall
be borne by Tenant, and Tenant shall not be entitled to rental abatement or
termination rights, if the damage is due to the fault or neglect of Tenant or
its employees, subtenants, contractors, invitees or representatives.  In
addition, the provisions of this Section 11.1(e) shall not be deemed to require
Landlord to repair any Tenant Installations, fixtures and other items that
Tenant is obligated to insure pursuant to Exhibit D or under any other provision
of this Lease.

 

11.2.   LEASE GOVERNS.  Tenant agrees that the provisions of this Lease,
including without limitation Section 11.1, shall govern any damage or
destruction and shall accordingly supersede any contrary statute or rule of law.

 

ARTICLE 12. EMINENT DOMAIN

 

Either party may terminate this Lease if any material part of the Premises or of
the Common Areas (if Tenant’s allocated parking spaces are diminished by such
taking) is taken or condemned for any public or quasi-public use under Law, by
eminent domain or private purchase in lieu thereof (a “Taking”).  Landlord shall
also have the right to terminate this Lease if there is a Taking of any portion
of the Building or Project which would have a material adverse effect on
Landlord’s ability to profitably operate the remainder of the Building.  The
terminating party shall provide written notice of termination to the other party
within 45 days after it first receives notice of the Taking.  The termination
shall be effective as of the effective date of any order granting possession to,
or vesting legal title in, the condemning authority.  If this Lease is not
terminated, Basic Rent and Tenant’s Share of Operating Expenses shall be
appropriately adjusted to account for any reduction in the square footage of the
Building or Premises. All compensation awarded for a Taking shall be the
property of Landlord and the right to receive compensation or proceeds in
connection with a Taking are expressly waived by Tenant; provided, however,
Tenant may file a separate claim for Tenant’s personal property, any
improvements paid for by Tenant, Tenant’s reasonable relocation expenses,

 

12

--------------------------------------------------------------------------------


 

provided the filing of the claim does not diminish the amount of Landlord’s
award.  If only a part of the Premises is subject to a Taking and this Lease is
not terminated, Landlord, with reasonable diligence, will restore the remaining
portion of the Premises as nearly as practicable to the condition immediately
prior to the Taking.  Tenant agrees that the provisions of this Lease shall
govern any Taking and shall accordingly supersede any contrary statute or
rule of law.

 

ARTICLE 13.  SUBORDINATION; ESTOPPEL CERTIFICATE

 

13.1.   SUBORDINATION.  Tenant accepts this Lease subject and subordinate to any
mortgage(s), deed(s) of trust, ground lease(s) or other lien(s) now or, subject
to the execution of a commercially reasonable subordination and attornment
agreement, subsequently arising upon the Premises, the Building or the Project,
and to renewals, modifications, refinancings and extensions thereof
(collectively referred to as a “Mortgage”). The party having the benefit of a
Mortgage shall be referred to as a “Mortgagee”. Upon request from a Mortgagee,
Tenant shall execute a commercially reasonable subordination and attornment
agreement in favor of the Mortgagee, provided such agreement provides a
non-disturbance covenant benefiting Tenant.  Alternatively, a Mortgagee shall
have the right at any time to subordinate its Mortgage to this Lease.  Upon
request, Tenant, without charge, shall attorn to any successor to Landlord’s
interest in this Lease in the event of a foreclosure of any mortgage.  Tenant
agrees that any purchaser at a foreclosure sale or lender taking title under a
deed in lieu of foreclosure shall not be responsible for any act or omission of
a prior landlord, shall not be subject to any offsets or defenses Tenant may
have against a prior landlord, and shall not be liable for the return of the
Security Deposit not actually recovered by such purchaser nor bound by any rent
paid in advance of the calendar month in which the transfer of title occurred;
provided that the foregoing shall not release the applicable prior landlord from
any liability for those obligations.  Tenant acknowledges that Landlord’s
Mortgagees and their successors-in-interest are intended third party
beneficiaries of this Section 13.1. Nothing contained in the foregoing, however,
shall relieve any Mortgagee from responsibility for those obligations of
“Landlord” under this Lease which are to be performed subsequent to such
Mortgagee taking title to or possession of the Premises, provided that Tenant
shall give a “new” notice of default to such Mortgagee in connection with any
default of such obligations, and that such Mortgagee shall be thereafter
afforded the benefit of the applicable “cure” rights pursuant to Section 14.5 of
this Lease.

 

13.2.   ESTOPPEL CERTIFICATE.  Tenant shall, within 20 days after receipt of a
written request from Landlord, execute and deliver a commercially reasonable
estoppel certificate in favor of those parties as are reasonably requested by
Landlord (including a Mortgagee or a prospective purchaser of the Building or
the Project). Without limitation, such estoppel certificate may include a
certification as to the status of this Lease, the existence of any Defaults and
the amount of rent that is due and payable.

 

ARTICLE 14.  DEFAULTS AND REMEDIES

 

14.1.   TENANT’S DEFAULTS.  In addition to any other event of default set forth
in this Lease, the occurrence of any one or more of the following events shall
constitute a “Default” by Tenant:

 

(a)        The failure by Tenant to make any payment of rent required to be made
by Tenant, as and when due, where the failure continues for a period of 3 days
after written notice from Landlord to Tenant.  For purposes of these default and
remedies provisions, the term “additional rent” shall be deemed to include all
amounts of any type whatsoever other than Basic Rent to be paid by Tenant
pursuant to the terms of this Lease.

 

(b)        The assignment, sublease, encumbrance or other Transfer of the Lease
by Tenant, either voluntarily or by operation of law, whether by judgment,
execution, transfer by intestacy or testacy, or other means, without the prior
written consent of Landlord unless otherwise authorized in Article 9 of this
Lease.

 

(c)        The discovery by Landlord that any financial statement provided by
Tenant, or by any affiliate, successor or guarantor of Tenant, was intentionally
and materially false.

 

(d)        Except where a specific time period is otherwise set forth for
Tenant’s performance in this Lease (in which event the failure to perform by
Tenant within such time period shall be a Default), the failure or inability by
Tenant to observe or perform any of the covenants or provisions of this Lease to
be observed or performed by Tenant, other than as specified in any other
subsection of this Section 14.1, where the failure continues for a period of 30
days after written notice from Landlord to Tenant.  However, if the nature of
the failure is such that more than 30 days are reasonably required for its cure,
then Tenant shall not be deemed to be in Default if Tenant commences the cure
within 30 days, and thereafter diligently pursues the cure to completion.

 

(e)        Tenant or any Guarantor becomes insolvent, makes a transfer in fraud
of creditors, makes an assignment for the benefit of creditors, admits in
writing its inability to pay its debts when due or forfeits or loses its right
to conduct business.

 

The notice periods provided herein are in lieu of, and not in addition to, any
notice periods provided by law, and Landlord shall not be required to give any
additional notice under

 

13

--------------------------------------------------------------------------------


 

California Code of Civil Procedure Section 1161, or any successor statute, in
order to be entitled to commence an unlawful detainer proceeding.

 

14.2.   LANDLORD’S REMEDIES.

 

(a)        Upon the occurrence of any Default by Tenant, then in addition to any
other remedies available to Landlord, Landlord may exercise the following
remedies:

 

                             (i)      Landlord may terminate Tenant’s right to
possession of the Premises by any lawful means, in which case this Lease shall
terminate and Tenant shall immediately surrender possession of the Premises to
Landlord.  Such termination shall not affect any accrued obligations of Tenant
under this Lease.  Upon termination, Landlord shall have the right to reenter
the Premises and remove all persons and property.  Landlord shall also be
entitled to recover from Tenant:

 

                                       (1)     The worth at the time of award of
the unpaid Rent which had been earned at the time of termination;

 

                                       (2)     The worth at the time of award of
the amount by which the unpaid Rent which would have been earned after
termination until the time of award exceeds the amount of such loss that Tenant
proves could have been reasonably avoided;

 

                                       (3)     The worth at the time of award of
the amount by which the unpaid Rent for the balance of the Term after the time
of award exceeds the amount of such loss that Tenant proves could be reasonably
avoided;

 

                                       (4)     Any other amount necessary to
compensate Landlord for all the detriment proximately caused by Tenant’s failure
to perform its obligations under this Lease or which in the ordinary course of
things would be likely to result from Tenant’s default, including, but not
limited to, the cost of recovering possession of the Premises, commissions and
other expenses of reletting, including necessary repair, renovation, improvement
and alteration of the Premises for a new tenant, reasonable attorneys’ fees, and
any other reasonable costs; and

 

                                       (5)     At Landlord’s election, all other
amounts in addition to or in lieu of the foregoing as may be permitted by law. 
The term “Rent” as used in this Lease shall be deemed to mean the Basic Rent and
all other sums required to be paid by Tenant to Landlord pursuant to the terms
of this Lease, including without limitation any sums that may be owing from
Tenant pursuant to Section 4.3 of this Lease.  Any sum, other than Basic Rent,
shall be computed on the basis of the average monthly amount accruing during the
24 month period immediately prior to Default, except that if it becomes
necessary to compute such rental before the 24 month period has occurred, then
the computation shall be on the basis of the average monthly amount during the
shorter period.  As used in subparagraphs (1) and (2) above, the “worth at the
time of award” shall be computed by allowing interest at the rate of 10% per
annum.  As used in subparagraph (3) above, the “worth at the time of award”
shall be computed by discounting the amount at the discount rate of the Federal
Reserve Bank of San Francisco at the time of award plus 1%.

 

                             (ii)     Landlord may elect not to terminate
Tenant’s right to possession of the Premises, in which event Landlord may
continue to enforce all of its rights and remedies under this Lease, including
the right to collect all rent as it becomes due.  Efforts by the Landlord to
maintain, preserve or relet the Premises, or the appointment of a receiver to
protect the Landlord’s interests under this Lease, shall not constitute a
termination of the Tenant’s right to possession of the Premises.  In the event
that Landlord elects to avail itself of the remedy provided by this subsection
(ii), Landlord shall not unreasonably withhold its consent to an assignment or
subletting of the Premises subject to the reasonable standards for Landlord’s
consent as are contained in this Lease.

 

(b)        The various rights and remedies reserved to Landlord in this Lease or
otherwise shall be cumulative and, except as otherwise provided by California
law, Landlord may pursue any or all of its rights and remedies at the same
time.  No delay or omission of Landlord to exercise any right or remedy shall be
construed as a waiver of the right or remedy or of any breach or Default by
Tenant.  The acceptance by Landlord of rent shall not be a (i) waiver of any
preceding breach or Default by Tenant of any provision of this Lease, other than
the failure of Tenant to pay the particular rent accepted, regardless of
Landlord’s knowledge of the preceding breach or Default at the time of
acceptance of rent, or (ii) a waiver of Landlord’s right to exercise any remedy
available to Landlord by virtue of the breach or Default.  The acceptance of any
payment from a debtor in possession, a trustee, a receiver or any other person
acting on behalf of Tenant or Tenant’s estate shall not waive or cure a Default
under Section 14.1.  No payment by Tenant or receipt by Landlord of a lesser
amount than the rent required by this Lease shall be deemed to be other than a
partial payment on account of the earliest due stipulated rent, nor shall any
endorsement or statement on any check or letter be deemed an accord and
satisfaction and

 

14

--------------------------------------------------------------------------------


 

Landlord shall accept the check or payment without prejudice to Landlord’s right
to recover the balance of the rent or pursue any other remedy available to it. 
Tenant hereby waives any right of redemption or relief from forfeiture under
California Code of Civil Procedure Section 1174 or 1179, or under any successor
statute, in the event this Lease is terminated by reason of any Default by
Tenant.  No act or thing done by Landlord or Landlord’s agents during the Term
shall be deemed an acceptance of a surrender of the Premises, and no agreement
to accept a surrender shall be valid unless in writing and signed by Landlord. 
No employee of Landlord or of Landlord’s agents shall have any power to accept
the keys to the Premises prior to the termination of this Lease, and the
delivery of the keys to any employee shall not operate as a termination of the
Lease or a surrender of the Premises.

 

14.3.   LATE PAYMENTS.

 

(a)        Any Rent due under this Lease that is not paid to Landlord within 5
days of the date when due shall bear interest at the maximum rate permitted by
law from the date due until fully paid.  The payment of interest shall not cure
any Default by Tenant under this Lease.  In addition, Tenant acknowledges that
the late payment by Tenant to Landlord of rent will cause Landlord to incur
costs not contemplated by this Lease, the exact amount of which will be
extremely difficult and impracticable to ascertain.  Those costs may include,
but are not limited to, administrative, processing and accounting charges, and
late charges which may be imposed on Landlord by the terms of any ground lease,
mortgage or trust deed covering the Premises.  Accordingly, if any rent due from
Tenant shall not be received by Landlord or Landlord’s designee within 5 days
after the date due, then Tenant shall pay to Landlord, in addition to the
interest provided above, a late charge for each delinquent payment equal to the
greater of (i) 5% of that delinquent payment or (ii) $100.00.  Acceptance of a
late charge by Landlord shall not constitute a waiver of Tenant’s Default with
respect to the overdue amount, nor shall it prevent Landlord from exercising any
of its other rights and remedies.

 

(b)        Following each second consecutive installment of Basic Rent that is
not paid within 5 days following notice of nonpayment from Landlord, Landlord
shall have the option to require that beginning with the first payment of Basic
Rent next due, Basic Rent shall no longer be paid in monthly installments but
shall be payable quarterly 3 months in advance Tenant deliver to Landlord, at
any time during the Term, 2 or more insufficient checks, the Landlord may
require that all monies then and thereafter due from Tenant be paid to Landlord
by cashier’s check.

 

14.4.   RIGHT OF LANDLORD TO PERFORM.  If Tenant is in Default of any of its
obligations under the Lease, Landlord shall have the right to perform such
obligations.  Tenant shall reimburse Landlord for the cost of such performance
upon demand together with an administrative charge equal to 10% of the cost of
the work performed by Landlord.

 

14.5.   DEFAULT BY LANDLORD.  Landlord shall not be deemed to be in default in
the performance of any obligation under this Lease unless and until it has
failed to perform the obligation within 30 days after written notice by Tenant
to Landlord specifying in reasonable detail the nature and extent of the
failure; provided, however, that if the nature of Landlord’s obligation is such
that more than 30 days are required for its performance, then Landlord shall not
be deemed to be in default if it commences performance within the 30 day period
and thereafter diligently pursues the cure to completion. Tenant hereby waives
any right to terminate or rescind this Lease as a result of any default by
Landlord hereunder or any breach by Landlord of any promise or inducement
relating hereto, and Tenant agrees that its remedies shall be limited to a suit
for actual damages and/or injunction and shall in no event include any
consequential damages, lost profits or opportunity costs.

 

14.6.   EXPENSES AND LEGAL FEES.  Should either Landlord or Tenant bring any
action in connection with this Lease, the prevailing party shall be entitled to
recover as a part of the action its reasonable attorneys’ fees, and all other
reasonable costs.  The prevailing party for the purpose of this paragraph shall
be determined by the trier of the facts.

 

14.7.   WAIVER OF JURY TRIAL/JUDICIAL REFERENCE.

 

(a)        LANDLORD AND TENANT EACH ACKNOWLEDGES THAT IT IS AWARE OF AND HAS HAD
THE ADVICE OF COUNSEL OF ITS CHOICE WITH RESPECT TO ITS RIGHT TO TRIAL BY JURY,
AND EACH PARTY DOES HEREBY EXPRESSLY AND KNOWINGLY WAIVE AND RELEASE ALL SUCH
RIGHTS TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY
EITHER PARTY HERETO AGAINST THE OTHER (AND/OR AGAINST ITS OFFICERS, DIRECTORS,
EMPLOYEES, AGENTS, OR SUBSIDIARY OR AFFILIATED ENTITIES) ON ANY MATTERS
WHATSOEVER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS LEASE, TENANT’S USE
OR OCCUPANCY OF THE PREMISES, AND/OR ANY CLAIM OF INJURY OR DAMAGE.

 

15

--------------------------------------------------------------------------------


 

(b)        In the event that the jury waiver provisions of Section 14.7(a) are
not enforceable under California law, then the provisions of this
Section 14.7(b) shall apply.  It is the desire and intention of the parties to
agree upon a mechanism and procedure under which controversies and disputes
arising out of this lease or related to the Premises will be resolved in a
prompt and expeditious manner.  Accordingly, except with respect to actions for
unlawful or forcible detainer or with respect to the prejudgment remedy of
attachment, any action, proceeding or counterclaim brought by either party
hereto against the other (and/or against its officers, directors, employees,
agents or subsidiary or affiliated entities) on any matters whatsoever arising
out of or in any way connected with this Lease, Tenant’s use or occupancy of the
Premises and/or any claim of injury or damage, shall be heard and resolved by a
referee under the provisions of the California Code of Civil Procedure,
Sections 638 - 645.1, inclusive (as same may be amended, or any successor
statute(s) thereto) (the “Referee Sections”).  Any fee to initiate the judicial
reference proceedings shall be paid by the party initiating such procedure;
provided however, that the costs and fees, including any initiation fee, of such
proceeding shall ultimately be borne in accordance with Section 14.6 above.  The
venue of the proceedings shall be in the county in which the Premises are
located.  Within 10 days of receipt by any party of a written request to resolve
any dispute or controversy pursuant to this Section 14.7(b), the parties shall
agree upon a single referee who shall try all issues, whether of fact or law,
and report a finding and judgment on such issues as required by the Referee
Sections.  If the parties are unable to agree upon a referee within such 10 day
period, then any party may thereafter file a lawsuit in the county in which the
Premises are located for the purpose of appointment of a referee under
California Code of Civil Procedure Sections 639 and 640, as same may be amended
or any successor statute(s) thereto.  If the referee is appointed by the court,
the referee shall be a neutral and impartial retired judge with substantial
experience in the relevant matters to be determined, from Jams/Endispute, Inc.,
the American Arbitration Association or similar mediation/arbitration entity. 
The proposed referee may be challenged by any party for any of the grounds
listed in Section 641 of the California Code of Civil Procedure, as same may be
amended or any successor statute(s) thereto.  The referee shall have the power
to decide all issues of fact and law and report his or her decision on such
issues, and to issue all recognized remedies available at law or in equity for
any cause of action that is before the referee, including an award of attorneys’
fees and costs in accordance with California law.  The referee shall not,
however, have the power to award punitive damages, nor any other damages which
are not permitted by the express provisions of this lease, and the parties
hereby waive any right to recover any such damages.  The referee shall oversee
discovery and may enforce all discovery orders in the same manner as any trial
court judge, with rights to regulate discovery and to issue and enforce
subpoenas, protective orders and other limitations on discovery available under
California law; provided, however, that the referee shall limit discovery to
that which is essential to the effective prosecution or defense of the action,
and in no event shall discovery by either party include more than one non-expert
witness deposition unless both parties otherwise agree. The reference proceeding
shall be conducted in accordance with California law (including the rules of
evidence), and in all regards, the referee shall follow California law
applicable at the time of the reference proceeding.  In accordance with
Section 644 of the California Code of Civil procedure, the decision of the
referee upon the whole issue must stand as the decision of the court, and upon
the filing of the statement of decision with the clerk of the court, or with the
judge if there is no clerk, judgment may be entered thereon in the same manner
as if the action had been tried by the court.  The parties shall promptly and
diligently cooperate with one another and the referee, and shall perform such
acts as may be necessary to obtain a prompt and expeditious resolution of the
dispute or controversy in accordance with the terms of this Section 14.7(b).  To
the extent that no pending lawsuit has been filed to obtain the appointment of a
referee, any party, after the issuance of the decision of the referee, may apply
to the court of the county in which the Premises are located for confirmation by
the court of the decision of the referee in the same manner as a petition for
confirmation of an arbitration award pursuant to Code of Civil Procedure
Section 1285 et seq. (as same may be amended or any successor
statute(s) thereto).

 

14.8   SATISFACTION OF JUDGMENT.  The obligations of Landlord do not constitute
the personal obligations of the individual partners, trustees, directors,
officers, members or shareholders of Landlord or its constituent partners or
members. Should Tenant recover a money judgment against Landlord, such judgment
shall be satisfied only from the interest of Landlord in the Project and out of
the rent or other income from such property receivable by Landlord or out of
consideration received by Landlord from the sale or other disposition of all or
any part of Landlord’s right, title or interest in the Project, and no action
for any deficiency may be sought or obtained by Tenant.

 

ARTICLE 15.  END OF TERM

 

15.1.   HOLDING OVER.  If Tenant holds over for any period after the Expiration
Date (or earlier termination of the Term) without the prior written consent of
Landlord, such tenancy shall constitute a tenancy at sufferance only and a
Default by Tenant; such holding over with the prior written consent of Landlord
shall constitute a month-to-month tenancy commencing on the 1st day

 

16

--------------------------------------------------------------------------------


 

following the termination of this Lease and terminating 30 days following
delivery of written notice of termination by either Landlord or Tenant to the
other.  In either of such events, possession shall be subject to all of the
terms of this Lease, except that the monthly rental shall be 200% of the total
monthly rental for the month immediately preceding the date of termination,
subject to Landlord’s right to modify same upon 30 days notice to Tenant.  The
acceptance by Landlord of monthly hold-over rental in a lesser amount shall not
constitute a waiver of Landlord’s right to recover the full amount due unless
otherwise agreed in writing by Landlord.  If Tenant fails to surrender the
Premises upon the expiration of this Lease despite demand to do so by Landlord,
Tenant shall indemnify and hold Landlord harmless from all loss or liability,
including without limitation, any claims made by any succeeding tenant relating
to such failure to surrender.  The foregoing provisions of this Section 15.1 are
in addition to and do not affect Landlord’s right of re-entry or any other
rights of Landlord under this Lease or at law.

 

15.2.   MERGER ON TERMINATION.  The voluntary or other surrender of this Lease
by Tenant, or a mutual termination of this Lease, shall terminate any or all
existing subleases unless Landlord, at its option, elects in writing to treat
the surrender or termination as an assignment to it of any or all subleases
affecting the Premises.

 

15.3.   SURRENDER OF PREMISES; REMOVAL OF PROPERTY.  Upon the Expiration Date or
upon any earlier termination of this Lease, Tenant shall quit and surrender
possession of the Premises to Landlord in as good order, condition and repair as
when received or as hereafter may be improved by Landlord or Tenant, reasonable
wear and tear and repairs which are Landlord’s obligation excepted, and shall
remove or fund to Landlord the cost of removing all wallpapering and voice
and/or data transmission cabling installed by or for Tenant, together with all
personal property and debris, except for any items that Landlord may by written
authorization allow to remain, and shall perform all work required under
Section 7.3 of this Lease, including, without limitation removal of the Required
Removables subject to the terms and conditions of said Section 7.3.  Not by way
of limitation of the foregoing, upon the Expiration Date or sooner termination
of this Lease, Tenant shall remove the warehouse racking system installed in the
Premises at the Commencement Date.  Tenant shall repair all damage to the
Premises resulting from the removal and restore the affected area to its
pre-existing condition, reasonable wear and tear excepted, including without
limitation, any damage to the slab and Premises resulting from removal of the
racking system, provided that Landlord may instead elect to repair any
structural damage at Tenant’s expense.  If Tenant shall fail to comply with the
provisions of this Section 15.3, Landlord may effect the removal and/or make any
repairs, and the cost to Landlord shall be additional rent payable by Tenant
upon demand.  If requested by Landlord, Tenant shall execute, acknowledge and
deliver to Landlord an instrument in writing releasing and quitclaiming to
Landlord all right, title and interest of Tenant in the Premises.

 

ARTICLE 16.  PAYMENTS AND NOTICES

 

All sums payable by Tenant to Landlord shall be paid, without deduction or
offset, in lawful money of the United States to Landlord at its address set
forth in Item 12 of the Basic Lease Provisions, or at any other place as
Landlord may designate in writing.  Unless this Lease expressly provides
otherwise, as for example in the payment of rent pursuant to Section 4.1, all
payments shall be due and payable within 5 days after demand.  All payments
requiring proration shall be prorated on the basis of the number of days in the
pertinent calendar month or year, as applicable.  Any notice, election, demand,
consent, approval or other communication to be given or other document to be
delivered by either party to the other may be delivered to the other party, at
the address set forth in Item 12 of the Basic Lease Provisions, by personal
service or electronic facsimile transmission, or by any courier or “overnight”
express mailing service.  Either party may, by written notice to the other,
served in the manner provided in this Article, designate a different address. 
The refusal to accept delivery of a notice, or the inability to deliver the
notice (whether due to a change of address for which notice was not duly given
or other good reason), shall be deemed delivery and receipt of the notice as of
the date of attempted delivery.  If more than one person or entity is named as
Tenant under this Lease, service of any notice upon any one of them shall be
deemed as service upon all of them.

 

ARTICLE 17.  RULES AND REGULATIONS

 

Tenant agrees to comply with the Rules and Regulations attached as Exhibit E,
and any reasonable and nondiscriminatory amendments, modifications and/or
additions as may be adopted and published by written notice to tenants by
Landlord for the safety, care, security, good order, or cleanliness of the
Premises, Building, Project and/or Common Areas.  Landlord shall not be liable
to Tenant for any violation of the Rules and Regulations or the breach of any
covenant or condition in any lease or any other act or conduct by any other
tenant, and the same shall not constitute a constructive eviction hereunder. 
One or more waivers by Landlord of any breach of the Rules and Regulations by
Tenant or by any other tenant(s) shall not be a waiver of any subsequent breach
of that rule or any other.  Tenant’s failure to keep and observe the Rules and
Regulations shall constitute a default under this Lease.  In the case of any
conflict between the Rules and Regulations and this Lease, this Lease shall be
controlling.

 

17

--------------------------------------------------------------------------------


 

ARTICLE 18.  BROKER’S COMMISSION

 

The parties recognize as the broker(s) who negotiated this Lease the
firm(s) whose name(s) is (are) stated in Item 10 of the Basic Lease Provisions,
and agree that Landlord shall be responsible for the payment of brokerage
commissions to those broker(s) unless otherwise provided in this Lease.  It is
understood that Landlord’s Broker represents only Landlord in this transaction
and Tenant’s Broker (if any) represents only Tenant.  Each party warrants that
it has had no dealings with any other real estate broker or agent in connection
with the negotiation of this Lease, and agrees to indemnify and hold the other
party harmless from any cost, expense or liability (including reasonable
attorneys’ fees) for any compensation, commissions or charges claimed by any
other real estate broker or agent employed or claiming to represent or to have
been employed by the indemnifying party in connection with the negotiation of
this Lease.  The foregoing agreement shall survive the termination of this
Lease.

 

ARTICLE 19.  TRANSFER OF LANDLORD’S INTEREST

 

In the event of any transfer of Landlord’s interest in the Premises, the
transferor shall be automatically relieved of all obligations on the part of
Landlord accruing under this Lease from and after the date of the transfer,
provided that Tenant is duly notified of the transfer.  Any funds held by the
transferor in which Tenant has an interest, including without limitation, the
Security Deposit, shall be turned over, subject to that interest, to the
transferee.  No Mortgagee to which this Lease is or may be subordinate shall be
responsible in connection with the Security Deposit unless the Mortgagee
actually receives the Security Deposit.  It is intended that the covenants and
obligations contained in this Lease on the part of Landlord shall, subject to
the foregoing, be binding on Landlord, its successors and assigns, only during
and in respect to their respective successive periods of ownership.

 

ARTICLE 20.  INTERPRETATION

 

20.1.   NUMBER.  Whenever the context of this Lease requires, the words
“Landlord” and “Tenant” shall include the plural as well as the singular.

 

20.2.   HEADINGS.  The captions and headings of the articles and sections of
this Lease are for convenience only, are not a part of this Lease and shall have
no effect upon its construction or interpretation.

 

20.3.   JOINT AND SEVERAL LIABILITY.  If more than one person or entity is named
as Tenant, the obligations imposed upon each shall be joint and several and the
act of or notice from, or notice or refund to, or the signature of, any one or
more of them shall be binding on all of them with respect to the tenancy of this
Lease, including, but not limited to, any renewal, extension, termination or
modification of this Lease.

 

20.4.   SUCCESSORS.  Subject to Sections 13.1 and 22.3 and to Articles 9 and 19
of this Lease, all rights and liabilities given to or imposed upon Landlord and
Tenant shall extend to and bind their respective heirs, executors,
administrators, successors and assigns.  Nothing contained in this Section 20.4
is intended, or shall be construed, to grant to any person other than Landlord
and Tenant and their successors and assigns any rights or remedies under this
Lease.

 

20.5.   TIME OF ESSENCE.  Time is of the essence with respect to the performance
of every provision of this Lease in which time of performance is a factor.

 

20.6.   CONTROLLING LAW/VENUE.  This Lease shall be governed by and interpreted
in accordance with the laws of the State of California.  Should any litigation
be commenced between the parties in connection with this Lease, such action
shall be prosecuted in the applicable State Court of California in the county in
which the Building is located.

 

20.7.   SEVERABILITY.  If any term or provision of this Lease, the deletion of
which would not adversely affect the receipt of any material benefit by either
party or the deletion of which is consented to by the party adversely affected,
shall be held invalid or unenforceable to any extent, the remainder of this
Lease shall not be affected and each term and provision of this Lease shall be
valid and enforceable to the fullest extent permitted by law.

 

20.8.   WAIVER.  One or more waivers by Landlord or Tenant of any breach of any
term, covenant or condition contained in this Lease shall not be a waiver of any
subsequent breach of the same or any other term, covenant or condition.  Consent
to any act by one of the parties shall not be deemed to render unnecessary the
obtaining of that party’s consent to any subsequent act.  No breach of this
Lease shall be deemed to have been waived unless the waiver is in a writing
signed by the waiving party.

 

18

--------------------------------------------------------------------------------


 

20.9.   INABILITY TO PERFORM.  In the event that either party shall be delayed
or hindered in or prevented from the performance of any work or in performing
any act required under this Lease by reason of any cause beyond the reasonable
control of that party, then the performance of the work or the doing of the act
shall be excused for the period of the delay and the time for performance shall
be extended for a period equivalent to the period of the delay.  The provisions
of this Section 20.9 shall not operate to excuse Tenant from the prompt payment
of Rent.

 

20.10.   ENTIRE AGREEMENT.  This Lease and its exhibits and other attachments
cover in full each and every agreement of every kind between the parties
concerning the Premises, the Building, and the Project, and all preliminary
negotiations, oral agreements, understandings and/or practices, except those
contained in this Lease, are superseded and of no further effect.  Tenant waives
its rights to rely on any representations or promises made by Landlord or others
which are not contained in this Lease.  No verbal agreement or implied covenant
shall be held to modify the provisions of this Lease, any statute, law, or
custom to the contrary notwithstanding.

 

20.11.   QUIET ENJOYMENT.  Upon the observance and performance of all the
covenants, terms and conditions on Tenant’s part to be observed and performed,
and subject to the other provisions of this Lease, Tenant shall have the right
of quiet enjoyment and use of the Premises for the Term without hindrance or
interruption by Landlord or any other person claiming by or through Landlord.

 

20.12.   SURVIVAL.  All covenants of Landlord or Tenant which reasonably would
be intended to survive the expiration or sooner termination of this Lease,
including without limitation any warranty or indemnity hereunder, shall so
survive and continue to be binding upon and inure to the benefit of the
respective parties and their successors and assigns.

 

ARTICLE 21.  EXECUTION AND RECORDING

 

21.1.   COUNTERPARTS.  This Lease may be executed in one or more counterparts,
each of which shall constitute an original and all of which shall be one and the
same agreement.

 

21.2.   CORPORATE AND PARTNERSHIP AUTHORITY.  If Tenant is a corporation,
limited liability company or partnership, each individual executing this Lease
on behalf of the entity represents and warrants that he is duly authorized to
execute and deliver this Lease and that this Lease is binding upon the
corporation, limited liability company or partnership in accordance with its
terms.  Tenant shall, at Landlord’s request, deliver a certified copy of its
organizational documents or an appropriate certificate authorizing or evidencing
the execution of this Lease.

 

21.3.   EXECUTION OF LEASE; NO OPTION OR OFFER.  The submission of this Lease to
Tenant shall be for examination purposes only, and shall not constitute an offer
to or option for Tenant to lease the Premises.  Execution of this Lease by
Tenant and its return to Landlord shall not be binding upon Landlord,
notwithstanding any time interval, until Landlord has in fact executed and
delivered this Lease to Tenant, it being intended that this Lease shall only
become effective upon execution by Landlord and delivery of a fully executed
counterpart to Tenant.

 

21.4.   RECORDING.  Tenant shall not record this Lease without the prior written
consent of Landlord.  Tenant, upon the request of Landlord, shall execute and
acknowledge a “short form” memorandum of this Lease for recording purposes.

 

21.5.   AMENDMENTS.  No amendment or mutual termination of this Lease shall be
effective unless in writing signed by authorized signatories of Tenant and
Landlord, or by their respective successors in interest.  No actions, policies,
oral or informal arrangements, business dealings or other course of conduct by
or between the parties shall be deemed to modify this Lease in any respect.

 

21.6.   ATTACHMENTS.  All exhibits, riders and addenda attached to this Lease
are hereby incorporated into and made a part of this Lease.

 

ARTICLE 22.  MISCELLANEOUS

 

22.1.   NONDISCLOSURE OF LEASE TERMS.  Tenant acknowledges that the content of
this Lease and any related documents are confidential information.  Except to
the extent disclosure is required by law, Tenant shall keep such confidential
information strictly confidential and shall not disclose such confidential
information to any person or entity other than Tenant’s financial, legal and
space-planning consultants, provided, however, that Tenant may disclose the
terms to prospective subtenants or assignees under this Lease, or to an entity
contemplating a merger with Tenant or the acquisition of all or a substantial
portion of Tenant’s assets, stock or membership interests, or pursuant to legal
requirement.

 

22.2.   TENANT’S FINANCIAL STATEMENTS.  The application, financial statements
and tax returns, if any, submitted and certified to by Tenant as an accurate
representation of its financial condition have been prepared, certified and
submitted to Landlord as an inducement and

 

19

--------------------------------------------------------------------------------


 

consideration to Landlord to enter into this Lease.  The application and
statements are represented and warranted by Tenant to be correct and to
accurately and fully reflect Tenant’s true financial condition as of the date of
execution of this Lease by Tenant.  Tenant shall during the Term furnish
Landlord with current annual financial statements accurately reflecting Tenant’s
financial condition upon written request from Landlord within 10 days following
Landlord’s request; provided, however, that so long as Tenant is a publicly
traded corporation on a nationally recognized stock exchange, the foregoing
obligation to deliver the statements shall be waived.

 

22.3.   MORTGAGEE PROTECTION.  No act or failure to act on the part of Landlord
which would otherwise entitle Tenant to be relieved of its obligations hereunder
or to terminate this Lease shall result in such a release or termination unless
(a) Tenant has given notice by registered or certified mail to any  Mortgagee of
a Mortgage covering the Building whose address has been furnished to Tenant and
(b) such Mortgagee is afforded a reasonable opportunity to cure the default by
Landlord (which shall in no event be less than 60 days), including, if necessary
to effect the cure, time to obtain possession of the Building by power of sale
or judicial foreclosure provided that such foreclosure remedy is diligently
pursued.  Tenant shall comply with any written directions by any Mortgagee to
pay Rent due hereunder directly to such Mortgagee without determining whether a
default exists under such Mortgagee’s Mortgage.

 

22.4.   SDN LIST.  Tenant hereby represents and warrants that neither Tenant nor
any officer, director, employee, partner, member or other principal of Tenant
(collectively, “Tenant Parties”) is listed as a Specially Designated National
and Blocked Person (“SDN”) on the list of such persons and entities issued by
the U.S. Treasury Office of Foreign Assets Control (OFAC).  In the event Tenant
or any Tenant Party is or becomes listed as an SDN, Tenant shall be deemed in
breach of this Lease and Landlord shall have the right to terminate this Lease
immediately upon written notice to Tenant.

 

LANDLORD:

 

THE IRVINE COMPANY LLC

a Delaware limited liability company

TENANT:

 

MEADE INSTRUMENTS CORP.,

a Delaware corporation

 

By:

/s/E. Valjean Wheeler

 

By:

/s/Paul E. Ross

 

 

E. Valjean Wheeler

 

 

Paul E. Ross

 

 

President, Office Properties

 

 

Senior Vice President — Finance
Chief Financial Officer

 

 

 

 

 

 

 

By:

/s/Christopher J. Popma

 

By:

/s/Steven G. Murdock

 

 

Christopher J. Popma

 

 

Steven G. Murdock

 

 

Vice President Operations,
Office Properties

 

 

President & Chief Executive
Officer

 

 

20

--------------------------------------------------------------------------------


 

[g41691me05i001.jpg]

 

 

27 Hubble

 

 


[G41691ME05I002.JPG]


 


 


 


EXHIBIT A


 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Operating Expenses

(Net)

 

(a)           From and after the Commencement Date, Tenant shall pay to
Landlord, as additional rent, Tenant’s Share of all Operating Expenses, as
defined in Section (f) below, incurred by Landlord in the operation of the
Building and the Project.  The term “Tenant’s Share” means 100% of the Operating
Expenses determined by Landlord to benefit or relate substantially to the
Building, plus that portion of any Operating Expenses determined by multiplying
the cost of such item by a fraction, the numerator of which is the Floor Area
and the denominator of which is the total rentable square footage, as determined
from time to time by Landlord, of all or some of the buildings in the Project,
for expenses determined by Landlord to benefit or relate substantially to all or
some of the buildings in the Project rather than any specific building. 
Landlord reserves the right to allocate to the entire Project any Operating
Expenses which may benefit or substantially relate to a particular building
within the Project in order to maintain greater consistency of Operating
Expenses among buildings within the Project, provided the same results in an
overall fair, representative allocation of Operating Expenses.  In the event
that Landlord determines that the Premises or the Building incur a
non-proportional benefit from any expense, or is the non-proportional cause of
any such expense, Landlord may allocate a greater percentage of such Operating
Expense to the Premises or the Building.  In the event that any management
and/or overhead fee payable or imposed by Landlord for the management of
Tenant’s Premises is calculated as a percentage of the rent payable by Tenant
and other tenants of Landlord, then the full amount of such management and/or
overhead fee which is attributable to the rent paid by Tenant shall be
additional rent payable by Tenant, in full, provided, however, that Landlord may
elect to include such full amount as part of Tenant’s Share of Operating
Expenses.

 

(b)           Commencing prior to the start of the first full “Expense Recovery
Period” of the Lease (as defined in Item 7 of the Basic Lease Provisions), and
prior to the start of each full or partial Expense Recovery Period thereafter,
Landlord shall give Tenant a written estimate of the amount of Tenant’s Share of
Operating Expenses for the applicable Expense Recovery Period.  Tenant shall pay
the estimated amounts to Landlord in equal monthly installments, in advance,
concurrently with payments of Basic Rent.  If Landlord has not furnished its
written estimate for any Expense Recovery Period by the time set forth above,
Tenant shall continue to pay monthly the estimated Tenant’s Share of Operating
Expenses in effect during the prior Expense Recovery Period; provided that when
the new estimate is delivered to Tenant, Tenant shall, at the next monthly
payment date, pay any accrued estimated Tenant’s Share of Operating Expenses
based upon the new estimate.  Landlord may from time to time change the Expense
Recovery Period to reflect a calendar year or a new fiscal year of Landlord, as
applicable, in which event Tenant’s Share of Operating Expenses shall be
equitably prorated for any partial year.

 

(c)           Within 180 days after the end of each Expense Recovery Period,
Landlord shall furnish to Tenant a statement (a “Reconciliation Statement”)
showing in reasonable detail the actual or prorated Tenant’s Share of Operating
Expenses incurred by Landlord during such Expense Recovery Period, and the
parties shall within 30 days thereafter make any payment or allowance necessary
to adjust Tenant’s estimated payments of Tenant’s Share of Operating Expenses,
if any, to the actual Tenant’s Share of Operating Expenses as shown by the
Reconciliation Statement.  Any delay or failure by Landlord in delivering any
Reconciliation Statement shall not constitute a waiver of Landlord’s right to
require Tenant to pay Tenant’s Share of Operating Expenses pursuant hereto.  Any
amount due Tenant shall be credited against installments next coming due under
this Exhibit B, and any deficiency shall be paid by Tenant together with the
next installment.  If Tenant has any question in good faith regarding a
particular item of expenses, Landlord shall cooperate with Tenant to make
reasonable supporting information available.  Should Tenant fail to object in
writing to Landlord’s determination of Tenant’s Share of Operating Expenses
within 60 days following delivery of Landlord’s Reconciliation Statement,
Landlord’s determination of Tenant’s Share of Operating Expenses for the
applicable Expense Recovery Period shall be conclusive and binding on Tenant for
all purposes and any future claims by Tenant to the contrary shall be barred.

 

(d)           Even though this Lease has terminated and the Tenant has vacated
the Premises, when the final determination is made of Tenant’s Share of
Operating Expenses for the Expense Recovery Period in which this Lease
terminates, Tenant shall within 30 days of written notice pay the entire
increase over the estimated Tenant’s Share of Operating Expenses already paid. 
Conversely, any overpayment by Tenant shall be rebated by Landlord to Tenant not
later than 30 days after such final determination.  However, in lieu thereof,
Landlord may deliver a reasonable estimate of the anticipated reconciliation
amount to Tenant prior to the Expiration Date of the Term, in which event the
appropriate party shall fund the amount by the Expiration Date.

 

1

--------------------------------------------------------------------------------


 

(e)           If, at any time during any Expense Recovery Period, any one or
more of the Operating Expenses are increased to a rate(s) or amount(s) in excess
of the rate(s) or amount(s) used in calculating the estimated Tenant’s Share of
Operating Expenses for the year, then the estimate of Tenant’s Share of
Operating Expenses may be increased by written notice from Landlord for the
month in which such rate(s) or amount(s) becomes effective and for all
succeeding months by an amount equal to the estimated amount of Tenant’s Share
of the increase.  Landlord shall give Tenant written notice of the amount or
estimated amount of the increase, the month in which the increase will become
effective, Tenant’s Share thereof and the months for which the payments are
due.  Tenant shall pay the increase to Landlord as part of the Tenant’s monthly
payments of estimated expenses as provided in paragraph (b) above, commencing
with the month in which effective.

 

(f)            The term “Operating Expenses” shall mean and include all Project
Costs, as defined in Section (g) below, and Property Taxes, as defined in
Section (h) below.

 

(g)           The term “Project Costs” shall mean all costs of operation,
management, repair, replacement and maintenance of the Building and the Project,
including without limitation all appurtenant Common Areas (as defined in
Section 6.2 of the Lease), and shall include the following charges by way of
illustration but not limitation:  water and sewer charges; insurance premiums,
deductibles, or reasonable premium equivalents or deductible equivalents should
Landlord elect to self insure any risk that Landlord is authorized to insure
hereunder (provided that a pro-rata share of earthquake premiums or premium
equivalents shall only be Project Costs if earthquake insurance coverage is
obtained or a formal self-insurance program for earthquake risks is established
for all, or substantially all, of Landlord’s commercial/industrial portfolio);
license, permit, and inspection fees; light; power; window washing; trash
pickup; janitorial services to any interior Common Areas; heating, ventilating
and air conditioning; supplies; materials; equipment; tools; reasonable fees for
consulting services; access control/security costs, inclusive of the reasonable
cost of improvements made to enhance access control systems and procedures;
establishment of reasonable reserves for replacements and/or repairs; costs
incurred in connection with compliance with any laws or changes in laws
applicable to the Building or the Project (provided that, except for laws or
changes in laws that pertain particularly to Tenant or to Tenant’s particular
manner of use of the Premises and/or only to the interior of the Premises [which
shall be the sole responsibility of Tenant at its cost], to the extent such laws
or change in laws require expenditures of a “capital” nature, then such
“capital” expenditure shall be amortized [using a market cost of funds as
reasonably determined by Landlord] over the useful life of such asset and only
the amortized cost thereof shall be includable in Project Costs during the
remaining Term of the Lease); the cost of any capital improvements or
replacements (other than tenant improvements for specific tenants) to the extent
of the amortized amount thereof over the useful life of such capital
improvements or replacements (or, if such capital improvements or replacements
are anticipated to achieve a cost savings as to the Operating Expenses, any
shorter estimated period of time over which the cost of the capital improvements
or replacements would be recovered from the estimated cost savings) calculated
at a market cost of funds, all as determined by Landlord, for each year of
useful life or shorter recovery period of such capital expenditure whether such
capital expenditure occurs during or prior to the Term; (provided, however, that
Landlord shall not simultaneously both reserve for, and amortize the cost of,
the same component of Operating Expenses), provided that such capital
expenditures shall be limited to (1) improvements which are reasonably intended
to increase or enhance building security and/or safety (such as lighting,
life/fire safety systems, etc.), (2) repairs or replacements of the Building
structure, Building systems or Common Areas for functional (and not aesthetic)
reasons, (3) improvements required to comply with any law or change in law
becoming effective as to the Building after the Commencement Date; and/or
(4) expenditures incurred as a cost or labor saving measure or to affect other
economies in the operation or maintenance of the Building or the Common Areas
(collectively, “Permitted Capital Items”);costs associated with the maintenance
of an air conditioning, heating and ventilation service agreement, and
maintenance of an intrabuilding network cable service agreement for any
intrabuilding network cable telecommunications lines within the Project, and any
other maintenance, repair and replacement costs associated with such lines;
capital costs associated with a requirement related to demands on utilities by
Project tenants, including without limitation the cost to obtain additional
phone connections; labor; reasonably allocated wages and salaries, fringe
benefits, and payroll taxes for administrative and other personnel directly
applicable to the Building and/or Project, including both Landlord’s personnel
and outside personnel; any cost incurred pursuant to Sections 6.1, 6.2, 7.2,
10.2, and Exhibits C and F of the Lease; and reasonable overhead and/or
management fees for the professional operation of the Project.  It is understood
and agreed that Project Costs may include competitive charges for direct
services (including, without limitation, management and/or operations services)
provided by any subsidiary, division or affiliate of Landlord.

 

(h)           The term “Property Taxes” as used herein shall include any form of
federal, state, county or local government or municipal taxes, fees, charges or
other impositions of every kind (whether general, special, ordinary or
extraordinary) related to the ownership, leasing or operation of the Premises,
Building or Project, including without limitation, the following:  (i) all real
estate taxes or personal property taxes levied against the Premises, the
Building or Project, as such property taxes may be reassessed from time to time;
and (ii) other taxes, charges and assessments which are levied with respect to
this Lease or to the Building and/or the Project, and any improvements, fixtures
and equipment and other property of Landlord located in the Building and/or the
Project, (iii) all assessments and fees for public improvements, services, and
facilities and impacts thereon, including without limitation arising out of any
Community Facilities Districts, “Mello Roos” districts, similar assessment
districts, and any traffic impact mitigation assessments or fees; (iv) any tax,
surcharge or assessment which shall be levied in addition to or in lieu of real
estate or personal property taxes, and (v) taxes based on the receipt of rent
(including gross receipts or sales taxes applicable to the receipt of rent), and
(vi) costs and expenses incurred in contesting the amount or validity of any
Property Tax by appropriate proceedings.  Notwithstanding the foregoing, general
net income or franchise taxes imposed against Landlord shall be excluded.

 

2

--------------------------------------------------------------------------------


 

(i)            Notwithstanding anything to the contrary contained in this
Exhibit B, in no event shall Operating Expenses include any of the following:

 

(1)           Any ground lease rental;

 

(2)           Except as expressly provided in Section (g) above, costs of
capital improvements, alterations, repairs replacements, equipment and other
capital expenditures (including, without limitation, rentals for items which if
purchased, rather than rented, would constitute a capital item);

 

(3)           Expenses incurred with respect to the installation of tenant or
other occupants improvements made for tenants or other occupants in the Project
or incurred in renovating or otherwise improving, decorating, painting or
redecorating vacant space exclusively for tenants or other occupants of the
Project;

 

(4)           Except as expressly provided in this Lease, depreciation,
amortization and interest payments;

 

(5)           Marketing costs including leasing commissions, attorneys’ fees and
other consultant fees in connection with the negotiation and preparation of
leases and related agreements;

 

(6)           Expenses in connection with services or other benefits which are
not provided to Tenant or for which Tenant is charged directly by Landlord or an
independent contractor or a utility, but which are provided to another tenant or
occupant of the Project the cost of which is included as Operating Expenses;

 

(7)           Expenses incurred by Landlord due to the violation of its
obligations under this Lease, and penalties incurred as a result of Landlord’s
inability or unwillingness to make payments and/or to file any tax or
informational returns when due;

 

(8)           Overhead and profit increment paid to Landlord or to subsidiaries
or affiliates of Landlord for goods and/or services in the Project to the extent
the overhead and profit increment exceeds the costs of such goods and/or
services rendered by unaffiliated third parties on a competitive basis for
similar Projects;

 

(9)           Landlord’s general corporate overhead and general and
administrative expenses, and costs associated with the operation of the business
of the Landlord entity, including partnership accounting and legal matters, and
any compensation paid to clerks, attendants or other persons in commercial
concessions operated by or through Landlord;

 

(10)         Costs incurred by Landlord for the repair of damage to the Project,
to the extent that Landlord is actually reimbursed by insurance proceeds;

 

(11)         All assessments of Property Taxes which can be paid by Landlord in
installments, shall be paid by Landlord in the maximum number of installments
permitted by law and not included as Operating Expenses except in the year in
which the assessment installment is actually paid;

 

(12)         Costs arising from the presence of Hazardous Materials, except
(a) for costs arising due to the presence of mold (or similar substances), and
(b) to the extent Tenant is responsible for such costs as provided in
Section 5.3 of this Lease;

 

(13)         Costs incurred in connection with the original construction of the
Project;

 

(14)         Any bad debt loss, rent loss, or reserves for bad debts or rent
loss;

 

(15)         Costs arising from the gross negligence or willful misconduct of
Landlord or its agents, employees or contractors;

 

(16)         Any finders fees, brokerage commissions or the like; and

 

(17)         Legal fees and costs, settlements, judgments or awards paid or
incurred because of disputes between Landlord and any tenant or service vendors
(except to the extent Tenant’s actions or obligations are involved).

 

3

--------------------------------------------------------------------------------


 

EXHIBIT C

 

UTILITIES AND SERVICE

 

Tenant shall be responsible for and shall pay promptly, directly to the
appropriate supplier, all charges for electricity metered to the Premises,
telephone, telecommunications service, janitorial service, interior landscape
maintenance and all other utilities, materials and services furnished directly
to Tenant or the Premises or used by Tenant in, on or about the Premises during
the Term, together with any taxes thereon.  Landlord shall make a reasonable
determination of Tenant’s proportionate share of the cost of water, gas, sewer,
refuse pickup and any other utilities and services that are not separately
metered to the Premises and services, and Tenant shall pay such amount to
Landlord, as an item of additional rent, within 30 days after delivery of
Landlord’s statement or invoice therefor.  Alternatively, Landlord may elect to
include such cost in the definition of Project Costs in which event Tenant shall
pay Tenant’s proportionate share of such costs in the manner set forth in
Section 4.2.  Tenant shall also pay to Landlord as an item of additional rent,
within 30 days after delivery of Landlord’s statement or invoice therefor,
Landlord’s “standard charges” (as hereinafter defined, which shall be in
addition to the electricity charge paid to the utility provider) for “after
hours” usage by Tenant of each HVAC unit servicing the Premises.  “After hours”
shall mean more than 66 hours of usage during any week during the Term.  “After
hours” usage shall be determined based upon the operation of the applicable HVAC
unit during each week of he Term on a “non-cumulative” basis (that is, without
regard to Tenant’s usage or nonusage of other unit(s) serving the Premises, or
of the applicable unit during other weeks of the Term).  As used herein,
“standard charges” shall mean the following charges for each hour of “after
hours” use (in addition to the applicable electricity charges paid to the
utility provider) of the following described HVAC units: (i) $1.00 per hour for
1-5 ton HVAC units, and (ii) $5.00 per hour for 6-10 ton HVAC units.

 

1

--------------------------------------------------------------------------------


 

EXHIBIT D

 

TENANT’S INSURANCE

 

The following requirements for Tenant’s insurance shall be in effect at the
Building, and Tenant shall also cause any subtenant to comply with the
requirements.  Landlord reserves the right to adopt reasonable nondiscriminatory
modifications and additions to these requirements.  Tenant agrees to obtain and
present evidence to Landlord that it has fully complied with the insurance
requirements.

 

1.    Tenant shall, at its sole cost and expense, commencing on the date Tenant
is given access to the Premises for any purpose and during the entire Term,
procure, pay for and keep in full force and effect:  (i) commercial general
liability insurance with respect to the Premises and the operations of or on
behalf of Tenant in, on or about the Premises, including but not limited to
coverage for personal injury, contractual liability, independent contractors,
broad form property damage, fire legal liability, products liability (if a
product is sold from the Premises), and liquor law liability (if alcoholic
beverages are sold, served or consumed within the Premises), which policy(ies)
shall be written on an “occurrence” basis and for not less than $2,000,000
combined single limit (with a $50,000 minimum limit on fire legal liability) per
occurrence for bodily injury, death, and property damage liability, or the
current limit of liability carried by Tenant, whichever is greater, and subject
to such increases in amounts as Landlord may determine from time to time;
(ii) workers’ compensation insurance coverage as required by law, together with
employers’ liability insurance coverage of at least $1,000,000; (iii) with
respect to improvements, alterations, and the like required or permitted to be
made by Tenant under this Lease, builder’s risk insurance, in an amount equal to
the replacement cost of the work; (iv) insurance against fire, vandalism,
malicious mischief and such other additional perils as may be included in a
standard “special form” policy, insuring all Tenant Installations, trade
fixtures, furnishings, equipment and items of personal property in the Premises,
in an amount equal to not less than 90% of their actual replacement cost (with
replacement cost endorsement), which policy shall also include business
interruption coverage in an amount sufficient to cover 1 year of loss.  In no
event shall the limits of any policy be considered as limiting the liability of
Tenant under this Lease.

 

2.    All policies of insurance required to be carried by Tenant pursuant to
this Exhibit D shall be written by responsible insurance companies authorized to
do business in the State of California and with a general policyholder rating of
not less than “A-” and financial rating of not less than “VIII” in the most
current Best’s Insurance Report.  The deductible or other retained limit under
any policy carried by Tenant shall be commercially reasonable, and Tenant shall
be responsible for payment of such retained limit with full waiver of
subrogation in favor of Landlord.  Any insurance required of Tenant may be
furnished by Tenant under any blanket policy carried by it or under a separate
policy.  A certificate of insurance, certifying that the policy has been issued,
provides the coverage required by this Exhibit and contains the required
provisions, together with endorsements acceptable to Landlord evidencing the
waiver of subrogation and additional insured provisions required below, shall be
delivered to Landlord prior to the date Tenant is given the right of possession
of the Premises.  Proper evidence of the renewal of any insurance coverage shall
also be delivered to Landlord not less than thirty (30) days prior to the
expiration of the coverage.  In the event of a loss covered by any policy under
which Landlord is an additional insured, Landlord shall be entitled to review a
copy of such policy.

 

3.    Each policy evidencing insurance required to be carried by Tenant pursuant
to this Exhibit shall contain the following provisions and/or clauses
satisfactory to Landlord:  (i) with respect to Tenant’s commercial general
liability insurance, a provision that the policy and the coverage provided shall
be primary and that any coverage carried by Landlord shall be excess of and
noncontributory with any policies carried by Tenant, together with a provision
including Landlord and any other parties in interest designated by Landlord as
additional insureds; (ii) except with respect to Tenant’s commercial general
liability insurance, a waiver by the insurer of any right to subrogation against
Landlord, its agents, employees, contractors and representatives which arises or
might arise by reason of any payment under the policy or by reason of any act or
omission of Landlord, its agents, employees, contractors or representatives; and
(iii) a provision that the insurer will not cancel or change the coverage
provided by the policy without first giving Landlord 30 days prior written
notice.  Tenant shall also name Landlord as an additional insured on any excess
or umbrella liability insurance policy carried by Tenant.

 

4.    In the event that Tenant fails to procure, maintain and/or pay for, at the
times and for the durations specified in this Exhibit D, any insurance required
by this Exhibit D, or fails to carry insurance required by any governmental
authority, Landlord may at its election procure that insurance and pay the
premiums, in which event Tenant shall repay Landlord all sums paid by Landlord,
together with interest at the maximum rate permitted by law and any related
costs

 

1

--------------------------------------------------------------------------------


 

or expenses incurred by Landlord, within 10 days following Landlord’s written
demand to Tenant.

 

NOTICE TO TENANT:  IN ACCORDANCE WITH THE TERMS OF THIS LEASE, TENANT MUST
PROVIDE EVIDENCE OF THE REQUIRED INSURANCE TO LANDLORD’S MANAGEMENT AGENT PRIOR
TO BEING AFFORDED ACCESS TO THE PREMISES.

 

2

--------------------------------------------------------------------------------


 

EXHIBIT E

 

RULES AND REGULATIONS

 

This Exhibit sets forth the rules and regulations governing Tenant’s use of the
Premises leased to Tenant pursuant to the terms, covenants and conditions of the
Lease to which this Exhibit is attached and therein made part thereof.  In the
event of any conflict or inconsistency between this Exhibit and the Lease, the
Lease shall control.

 

          1.       Tenant shall not place anything or allow anything to be
placed near the glass of any window, door, partition or wall, which may appear
unsightly from outside the Premises.

 

          2.       The walls, walkways, sidewalks, entrance passages, elevators,
stairwells, courts and vestibules shall not be obstructed or used for any
purpose other than ingress and egress of pedestrian travel to and from the
Premises, and shall not be used for smoking, loitering or gathering, or to
display, store or place any merchandise, equipment or devices, or for any other
purpose.  The walkways, sidewalks, entrance passageways, courts, vestibules and
roof are not for the use of the general public and Landlord shall in all cases
retain the right to control and prevent access thereto by all persons whose
presence in the judgment of the Landlord shall be prejudicial to the safety,
character, reputation and interests of the Building and its tenants, provided
that nothing herein contained shall be construed to prevent such access to
persons with whom Tenant normally deals in the ordinary course of Tenant’s
business unless such persons are engaged in illegal activities.  Smoking is
permitted outside the building and within the Project only in areas designated
by Landlord.  Neither Tenant nor its employees, agents, contractors, invitees or
licensees shall bring any firearm, whether loaded or unloaded, into the Project
at any time.  No tenant or employee or invitee or agent of any tenant shall be
permitted upon the roof of the Building without prior written approval from
Landlord.

 

          3.       No awnings or other projection shall be attached to the
outside walls of the Building.  No security bars or gates, curtains, blinds,
shades or screens shall be attached to or hung in, or used in connection with,
any window or door of the Premises without the prior written consent of
Landlord.  Neither the interior nor exterior of any windows shall be coated or
otherwise sunscreened without the express written consent of Landlord.

 

          4.       Tenant shall not mark, nail, paint, drill into, or in any way
deface any part of the Premises or the Building except to affix standard
pictures or other wall hangings on the interior walls of the premises so long as
they are not visible from the exterior of the building.  Tenant shall not lay
linoleum, tile, carpet or other similar floor covering so that the same shall be
affixed to the floor of the Premises in any manner except as approved by
Landlord in writing.  The expense of repairing any damage resulting from a
violation of this rule or removal of any floor covering shall be borne by
Tenant.

 

          5.       The toilet rooms, urinals, wash bowls and other plumbing
apparatus shall not be used for any purpose other than that for which they were
constructed and no foreign substance of any kind whatsoever shall be thrown
therein.  Any pipes or tubing used by Tenant to transmit water to an appliance
or device in the Premises must be made of copper or stainless steel, and in no
event shall plastic tubing be used for that purpose.  The expense of any
breakage, stoppage or damage resulting from the violation of this rule shall be
borne by the tenant who, or whose employees or invitees, caused it.

 

          6.       Landlord shall direct electricians as to the manner and
location of any future telephone wiring.  No boring or cutting for wires will be
allowed without the prior consent of Landlord.  The locations of the telephones,
call boxes and other office equipment affixed to the Premises shall be subject
to the prior written approval of Landlord.

 

          7.       The Premises shall not be used for manufacturing.  No
exterior storage shall be allowed at any time without the prior written approval
of Landlord.  The Premises shall not be used for cooking or washing clothes
without the prior written consent of Landlord, or for lodging or sleeping or for
any immoral or illegal purposes.

 

          8.       Tenant shall not make, or permit to be made, any unseemly or
disturbing noises or disturb or interfere with occupants of this or neighboring
buildings or premises or those having business with them, whether by the use of
any musical instrument, radio, phonograph, noise, or otherwise.  Tenant shall
not use, keep or permit to be used, or kept, any foul or obnoxious gas or
substance in the Premises or permit or suffer the Premises to be used or
occupied in any manner offensive or objectionable to Landlord or other occupants
of this or neighboring buildings or premises by reason of any odors, fumes or
gases.

 

1

--------------------------------------------------------------------------------


 

          9.       No animals, except for seeing eye dogs, shall be permitted at
any time within the Premises.

 

          10.     Tenant shall not use the name of the Building or the Project
in connection with or in promoting or advertising the business of Tenant, except
as Tenant’s address, without the written consent of Landlord.  Landlord shall
have the right to prohibit any advertising by any Tenant which, in Landlord’s
reasonable opinion, tends to impair the reputation of the Project or its
desirability for its intended uses, and upon written notice from Landlord any
Tenant shall refrain from or discontinue such advertising.

 

          11.     Canvassing, soliciting, peddling, parading, picketing,
demonstrating or otherwise engaging in any conduct that unreasonably impairs the
value or use of the Premises or the Project are prohibited and each Tenant shall
cooperate to prevent the same.  Landlord shall have full and absolute authority
to regulate or prohibit the entrance to the Premises of any vendor, supplier,
purveyor, petitioner, proselytizer or other similar person if, in the good faith
judgment of Landlord, such person will be involved in general solicitation
activities, or the proselytizing, petitioning, or disturbance of other tenants
or their customers or invitees, or engaged or likely to engage in conduct which
may in Landlord’s opinion distract from the use of the Premises for its intended
purpose.  Notwithstanding the foregoing, Landlord reserves the absolute right
and discretion to limit or prevent access to the Buildings by any food or
beverage vendor, whether or not invited by Tenant, and Landlord may condition
such access upon the vendor’s execution of an entry permit agreement which may
contain provisions for insurance coverage and/or the payment of a fee to
Landlord.

 

          12.     No equipment of any type shall be placed on the Premises which
in Landlord’s opinion exceeds the load limits of the floor or otherwise
threatens the soundness of the structure or improvements of the Building.

 

          13.     [Intentionally Omitted]

 

          14.     The entire Premises, including vestibules, entrances, parking
areas, doors, fixtures, windows and plate glass, shall at all times be
maintained in a safe, neat and clean condition by Tenant.  All trash, refuse and
waste materials shall be regularly removed from the Premises by Tenant and
placed in the containers at the locations designated by Landlord for refuse
collection.  All cardboard boxes must be “broken down” prior to being placed in
the trash container.  All styrofoam chips must be bagged or otherwise contained
prior to placement in the trash container, so as not to constitute a nuisance. 
Pallets must be immediately disposed of by tenant and may not be disposed of in
the Landlord provided trash container or enclosures.  Pallets may be neatly
stacked in an exterior location on a temporary basis (no longer than 5 days) so
long as Landlord has provided prior written approval.  The burning of trash,
refuse or waste materials is prohibited.

 

          15.     Tenant shall use at Tenant’s cost such pest extermination
contractor as Landlord may direct and at such intervals as Landlord may
reasonably require.

 

          16.     All keys for the Premises shall be provided to Tenant by
Landlord and Tenant shall return to Landlord any of such keys so provided upon
the termination of the Lease.  Tenant shall not change locks or install other
locks on doors of the Premises, without the prior written consent of Landlord. 
In the event of loss of any keys furnished by Landlord for Tenant, Tenant shall
pay to Landlord the costs thereof.  Upon the termination of its tenancy, Tenant
shall deliver to Landlord all the keys to lobby(s), suite(s) and telephone &
electrical room(s) which have been furnished to Tenant or which Tenant shall
have had made.

 

          17.     No person shall enter or remain within the Project while
intoxicated or under the influence of liquor or drugs.  Landlord shall have the
right to exclude or expel from the Project any person who, in the absolute
discretion of Landlord, is under the influence of liquor or drugs.

 

          18.     [Intentionally Omitted]

 

          19.     [Intentionally Omitted]

 

          20.     Landlord may from time to time grant other tenants of the
Project individual and temporary variances from these Rules, provided that any
variance does not have a material adverse effect on the use and enjoyment of the
Premises by Tenant.

 

          21.     Landlord reserves the right to amend or supplement the
foregoing Rules and Regulations and to adopt and promulgate additional
reasonable rules and regulations applicable to the Premises.  Notice of such
rules and regulations and amendments and supplements thereto, if any, shall be
given to the Tenant.  Notwithstanding the foregoing, rules and regulations shall
not be amended or supplemented in a manner which unreasonably interferes with
Tenant’s use of the Premises or which materially increases Tenant’s obligations
or materially decreases Tenant’s rights under the Lease.

 

2

--------------------------------------------------------------------------------


 

EXHIBIT F

 

PARKING

 

Tenant shall be entitled to the number of vehicle parking spaces set forth in
Item 11 of the Basic Lease Provisions, which spaces shall be unreserved and
unassigned, on those portions of the Common Areas designated by Landlord for
parking.  Tenant shall not use more parking spaces than such number.  No
additional parking charges shall be assessed for Tenant’s parking rights during
the initial 60-month Term of this Lease.  All parking spaces shall be used only
for parking of vehicles no larger than full size passenger automobiles, sport
utility vehicles or pickup trucks.  Tenant shall not permit or allow any
vehicles that belong to or are controlled by Tenant or Tenant’s employees,
suppliers, shippers, customers or invitees to be loaded, unloaded or parked in
areas other than those designated by Landlord for such activities.  If Tenant
permits or allows any of the prohibited activities described above, then
Landlord shall have the right, without notice, in addition to such other rights
and remedies that Landlord may have, to remove or tow away the vehicle involved
and charge the costs to Tenant.  Parking within the Common Areas shall be
limited to striped parking stalls, and no parking shall be permitted in any
driveways, access ways or in any area which would prohibit or impede the free
flow of traffic within the Common Areas.  There shall be no parking of any
vehicles for longer than a forty-eight (48) hour period unless otherwise
authorized by Landlord, and vehicles which have been abandoned or parked in
violation of the terms hereof may be towed away at the owner’s expense.  Nothing
contained in this Lease shall be deemed to create liability upon Landlord for
any damage to motor vehicles of visitors or employees, for any loss of property
from within those motor vehicles, or for any injury to Tenant, its visitors or
employees, unless ultimately determined to be caused by the sole active
negligence or willful misconduct of Landlord.  Landlord shall have the right to
establish, and from time to time amend, and to enforce against all users all
reasonable rules and regulations (including the designation of areas for
employee parking) that Landlord may deem necessary and advisable for the proper
and efficient operation and maintenance of parking within the Common Areas. 
Landlord shall have the right to construct, maintain and operate lighting
facilities within the parking areas; to change the area, level, location and
arrangement of the parking areas and improvements therein; to restrict parking
by tenants, their officers, agents and employees to employee parking areas; to
enforce parking charges (by operation of meters or otherwise); and to do and
perform such other acts in and to the parking areas and improvements therein as,
in the use of good business judgment, Landlord shall determine to be advisable
(provided such other acts do not materially and adversely affect Tenant’s
parking rights hereunder).  Any person using the parking area shall observe all
directional signs and arrows and any posted speed limits.  In no event shall
Tenant interfere with the use and enjoyment of the parking area by other tenants
of the Project or their employees or invitees.  Parking areas shall be used only
for parking vehicles.  Washing, waxing, cleaning or servicing of vehicles, or
the storage of vehicles for longer than 48-hours, is prohibited unless otherwise
authorized by Landlord.  Tenant shall be liable for any damage to the parking
areas caused by Tenant or Tenant’s employees, suppliers, shippers, customers or
invitees, including without limitation damage from excess oil leakage.  Tenant
shall have no right to install any fixtures, equipment or personal property in
the parking areas.

 

1

--------------------------------------------------------------------------------


 

EXHIBIT G

 

ADDITIONAL PROVISIONS

 

The following additional provisions shall be binding on Landlord and Tenant:

 

1.   EARLY OCCUPANCY.  Landlord agrees that Tenant shall be permitted to occupy
the Premises not earlier than February 1, 2009  (the “Early Occupancy Date”),
subject to the following terms and conditions:  (a) concurrently with the
execution and delivery of this Lease, and prior to any such early occupancy by
Tenant, Tenant shall deliver to Landlord (i) the first installment of Basic Rent
and Operating Expenses due under the Lease (ii) the Security Deposit set forth
in Item 9 of the Basic Lease Provisions, and (iii) the required
certificate(s) of insurance and a completed Environmental Questionnaire (see
Exhibit C attached hereto); (b) Tenant’s occupancy of the Premises prior to the
Commencement Date shall be subject to all of the covenants and conditions on
Tenant’s part contained in this Lease (including, without limitation, the
covenants contained in Sections 5.3, 6.1, 7.1, 7.3, 7.4, 10.1 and 10.3 of the
Lease), except for the obligation to pay Basic Rent and Operating Expenses, and
(c) Tenant’s occupancy prior to the Commencement Date shall be subject to
Landlord’s improvement and/or installation obligations described in Section 2.2
above, and Tenant acknowledges that disruptions to Tenant’s business operations
may occur as a result thereof.

 

2.   RIGHT TO EXTEND THIS LEASE.   Provided that no Default has occurred under
any provision of this Lease, either at the time of exercise of the extension
right granted herein or at the time of the commencement of such extension, and
provided further that Tenant is occupying at least 50% of the Floor Area of the
Premises and has not assigned its interest in this Lease nor sublet 50% or more
of the Floor Area of the Premises, then Tenant may extend the Term of this Lease
for 1 extension period of 60-months.  Tenant shall exercise its right to extend
the Term by and only by delivering to Landlord, not less than 9 months or more
than 12 months prior to the Expiration Date of the Term, Tenant’s irrevocable
written notice of its commitment to extend (the “Commitment Notice”).  The Basic
Rent payable under the Lease during any extension of the Term shall be
determined as provided in the following provisions.

 

If Landlord and Tenant have not by then been able to agree upon the Basic Rent
for the extension of the Term, then not less than 90 days or more than 120 days
prior to the Expiration Date of the Term, Landlord shall notify Tenant in
writing of the Basic Rent that would reflect the prevailing market rental rate
for a 60-month renewal of comparable space in the Project or in similarly
improved space owned by Landlord in the Irvine Spectrum (together with any
increases thereof during the extension period) as of the commencement of the
extension period (“Landlord’s Determination”).  Should Tenant disagree with the
Landlord’s Determination, then Tenant shall, not later than 20 days following
the delivery of the Landlord’s Determination, notify Landlord in writing of
Tenant’s determination of those rental terms (“Tenant’s Determination”). Should
Tenant fail to timely deliver the Tenant’s Determination, then Landlord’s
Determination shall be deemed to constitute the fair market rental for the
extension period.  Within 10 days following delivery of the Tenant’s
Determination, the parties shall attempt to agree on an appraiser to determine
the fair market rental.  If the parties are unable to agree in that time, then
each party shall designate an appraiser within 10 days thereafter.  Should
either party fail to so designate an appraiser within that time, then the
appraiser designated by the other party shall determine the fair market rental. 
Should each of the parties timely designate an appraiser, then the two
appraisers so designated shall appoint a third appraiser who shall, acting
alone, determine the fair market rental for the extension period.  Any appraiser
designated hereunder shall have an MAI certification with not less than 5 years
experience in the valuation of commercial industrial buildings in the vicinity
of the Project.

 

Within 30 days following the selection of the appraiser and such appraiser’s
receipt of the Landlord’s Determination and the Tenant’s Determination, the
appraiser shall determine whether the Landlord’s Determination or Tenant’s
Determination more accurately reflects the fair market rental rate for the
60-month renewal of the Lease for the Premises, as reasonably extrapolated to
the commencement of the extension period.  Accordingly, either the Landlord’s
Determination or the Tenant’s Determination shall be selected by the appraiser
as the fair market rental rate for the extension period.   In making such
determination, the appraiser shall consider rental comparables for the Project
together with rental comparables for similarly improved space owned by Landlord
in the vicinity of the Project with appropriate adjustment for location and
quality of project, but the appraiser shall not attribute any factor for
brokerage commissions in making its determination of the fair market rental
rate.  At any time before the decision of the appraiser is rendered, either
party may, by written notice to the other party, accept the rental terms
submitted by the other party, in which event such terms shall be deemed adopted
as the agreed fair market rental.  The fees of the appraiser(s) shall be borne

 

1

--------------------------------------------------------------------------------


 

entirely by the party whose determination of the fair market rental rate was not
accepted by the appraiser.

 

Within 20 days after the determination of the fair market rental, Landlord shall
prepare an appropriate amendment to this Lease for the extension period, and
Tenant shall execute and return same to Landlord within 10 days after Tenant’s
receipt of same.  Should the fair market rental not be established by the
commencement of the extension period, then Tenant shall continue paying rent at
the rate in effect during the last month of the initial Term, and a lump sum
adjustment shall be made promptly upon the determination of such new rental.

 

If Tenant fails to timely exercise the extension right granted herein within the
time period expressly set forth for exercise by Tenant in the initial paragraph
of this Section, Tenant’s right to extend the Term shall be extinguished and the
Lease shall automatically terminate as of the Expiration Date of the Term,
without any extension and without any liability to Landlord.  Tenant’s rights
under this Section shall belong solely to Meade Instruments Corp, a Delaware
corporation and its Affiliates, and any attempted assignment or transfer of such
rights (other than to an Affiliate) shall be void and of no force and effect. 
Tenant shall have no other right to extend the Term beyond the single 60-  month
extension period created by this Section..  Unless agreed to in a writing signed
by Landlord and Tenant, any extension of the Term, whether created by an
amendment to this Lease or by a holdover of the Premises by Tenant, or
otherwise, shall be deemed a part of, and not in addition to, any duly exercised
extension period permitted by this Section.

 

3.   CONTINGENCY.  Landlord and Tenant are currently parties to a lease dated
December 20, 1996 (the “Existing Lease”) for space located at 6001 Oak Canyon,
Irvine, California (the “Existing Premises”).  Tenant understands and agrees
that the effectiveness of this Lease is contingent upon the mutual execution by
and between Landlord and Tenant of a lease surrender and termination agreement
for the termination of the Existing Lease.

 

4.   SECURITY DEPOSIT.  Tenant’s obligation to fund the Security Deposit under
this Lease in the amount set forth in Item 9 of the Basic Lease Provisions,
shall be satisfied by Landlord’s retention of a portion, in like amount, of the
“Security Deposit” under the Existing Lease.

 

2

--------------------------------------------------------------------------------


 

EXHIBIT H

 

LANDLORD’S DISCLOSURES

 

 

SPECTRUM

 

The capitalized terms used and not otherwise defined in this Exhibit shall have
the same definitions as set forth in the Lease.  The provisions of this
Exhibit shall supersede any inconsistent or conflicting provisions of the Lease.

 

1.      Landlord has been informed that the El Toro Marine Corps Air Station
(MCAS) has been listed as a Federal Superfund site as a result of chemical
releases occurring over many years of occupancy.  Various chemicals including
jet fuel, motor oil and solvents have been discharged in several areas
throughout the MCAS site.  A regional study conducted by the Orange County Water
District has estimated that groundwaters beneath more than 2,900 acres have been
impacted by Trichloroethlene (TCE), an industrial solvent.  There is a potential
that this substance may have migrated into the ground water underlying the
Premises.  The U.S. Environmental Protection Agency, the Santa Ana Region
Quality Control Board, and the Orange County Health Care Agency are overseeing
the investigation/cleanup of this contamination.  To the Landlord’s current
actual knowledge, the ground water in this area is used for irrigation purposes
only, and there is no practical impediment to the use or occupancy of the
Premises due to the El Toro discharges.

 

1

--------------------------------------------------------------------------------


 

EXHIBIT J

 

THE IRVINE COMPANY — INVESTMENT PROPERTIES GROUP

 

HAZARDOUS MATERIAL SURVEY FORM

 

          The purpose of this form is to obtain information regarding the use of
hazardous substances on Investment Properties Group (“IPG”) property. 
Prospective tenants and contractors should answer the questions in light of
their proposed activities on the premises.  Existing tenants and contractors
should answer the questions as they relate to ongoing activities on the premises
and should update any information previously submitted.

 

          If additional space is needed to answer the questions, you may attach
separate sheets of paper to this form.  When completed, the form should be sent
to the following address:

 

THE IRVINE COMPANY MANAGEMENT OFFICE

111 Innovation Drive

Irvine, CA  92617

 

          Your cooperation in this matter is appreciated.  If you have any
questions, please call your property manager at (949) 720-4400 for assistance.

 

1.

GENERAL INFORMATION.

 

 

 

Name of Responding Company:

 

 

 

 

Check all that apply:

Tenant

(   )

Contractor         

(   )

 

 

 

Prospective

(   )

Existing

(   )

 

 

 

 

Mailing Address:

 

 

Contact person & Title:

 

 

Telephone Number:  (   )

 

 

 

 

Current TIC Tenant(s):

 

 

 

Address of Lease Premises:

 

 

 

 

Length of Lease or Contract Term:

 

 

 

 

Prospective TIC Tenant(s):

 

 

 

Address of Leased Premises:

 

 

 

 

Address of Current Operations:

 

 

 

 

 

Describe the proposed operations to take place on the property, including
principal products manufactured or services to be conducted.  Existing tenants
and contractors should describe any proposed changes to ongoing operations.

 

 

 

 

 

 

 

 

 

 

 

 

2.

 

HAZARDOUS MATERIALS.  For the purposes of this Survey Form, the term “hazardous
material” means any raw material, product or agent considered hazardous under
any state or federal law.  The term does not include wastes which are intended
to be discarded.

 

 

 

 

 

2.1

Will any hazardous materials be used or stored on site?

 

 

 

 

 

 

Chemical Products

Yes  (   )

No  (   )

 

 

 

Biological Hazards/

 

 

 

 

 

Infectious Wastes

Yes  (   )

No  (   )

 

 

 

Radioactive Materials

Yes  (   )

No  (   )

 

 

 

Petroleum Products

Yes  (   )

No  (   )

 

1

--------------------------------------------------------------------------------


 

 

 

2.2

List any hazardous materials to be used or stored, the quantities that will be
on-site at any given time, and the location and method of storage (e.g., bottles
in storage closet on the premises).

 

 

 

 

 

 

 

 

 

Location and Method

 

 

 

 

 

Hazardous Materials

 

of Storage

 

Quantity

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.3

Is any underground storage of hazardous materials proposed or currently
conducted on the premises?  Yes (   )   No  (   )

 

 

 

 

 

 

 

If yes, describe the materials to be stored, and the size and construction of
the tank.  Attach copies of any permits obtained for the underground storage of
such substances.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.

HAZARDOUS WASTE.  For the purposes of this Survey Form, the term “hazardous
waste” means any waste (including biological, infectious or radioactive waste)
considered hazardous under any state or federal law, and which is intended to be
discarded.

 

 

 

 

 

 

3.1

List any hazardous waste generated or to be generated on the premises, and
indicate the quantity generated on a monthly basis.

 

 

 

 

 

 

 

 

 

Location and Method

 

 

 

 

 

Hazardous Materials

 

of Storage

 

Quantity

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.2

Describe the method(s) of disposal (including recycling) for each waste. 
Indicate where and how often disposal will take place.

 

 

 

 

 

 

 

 

 

Location and Method

 

 

 

 

 

Hazardous Materials

 

of Storage

 

Disposal Method

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.3

Is any treatment or processing of hazardous, infectious or radioactive wastes
currently conducted or proposed to be conducted on the premise?
Yes  (   )   No  (   )

 

 

 

 

 

 

 

If yes, please describe any existing or proposed treatment methods.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.4

Attach copies of any hazardous waste permits or licenses issued to your company
with respect to its operations on the premises.

 

 

 

 

4.

SPILLS

 

 

 

 

 

 

4.1

During the past year, have any spills or releases of hazardous materials
occurred on the premises?   Yes  (   )   No  (   )

 

2

--------------------------------------------------------------------------------


 

 

 

 

          If so, please describe the spill and attach the results of any testing
conducted to determine the extent of such spills.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.2

Were any agencies notified in connection with such spills?   Yes  (  
)   No  (   )

 

 

 

 

 

 

 

          If so, attach copies of any spill reports or other correspondence with
regulatory agencies.

 

 

 

 

 

 

4.3

Were any clean-up actions undertaken in connection with the spills?

          Yes  (   )   No  (   )

 

 

 

 

 

 

 

          If so, briefly describe the actions taken.  Attach copies of any
clearance letters obtained from any regulatory agencies involved and the results
of any final soil or groundwater sampling done upon completion of the clean-up
work.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5.

WASTEWATER TREATMENT/DISCHARGE

 

 

 

 

 

 

5.1

Do you discharge industrial wastewater to:

 

 

 

 

 

 

 

 

 

storm drain?

 

sewer?

 

 

 

 

 

surface water?

 

no industrial discharge

 

 

 

 

 

 

5.2

Is your industrial wastewater treated before discharge?   Yes  (   )   No  (   )

 

 

 

 

 

 

 

          If yes, describe the type of treatment conducted.

 

 

 

 

 

 

5.3

Attach copies of any wastewater discharge permits issued to your company with
respect to its operations on the premises.

 

 

 

 

6.

AIR DISCHARGES.

 

 

 

 

 

 

6.1

Do you have any air filtration systems or stacks that discharge into the air?

Yes  (   )   No  (   )

 

 

 

 

 

 

6.2

Do you operate any equipment that requires air emissions permits?

Yes  (   )   No  (   )

 

 

 

 

 

 

6.3

Attach copies of any air discharge permits pertaining to these operations.

 

 

 

 

7.

HAZARDOUS MATERIALS DISCLOSURES.

 

 

 

 

 

 

7.1

Does your company handle an aggregate of at least 500 pounds, 55 gallons or 200
cubic feet of hazardous material at any given time?   Yes  (   )   No  (   )

 

 

 

 

 

 

7.2

Has your company prepared a Hazardous Materials Disclosure — Chemical Inventory
and Business Emergency Plan or similar disclosure document pursuant to state or
county requirements?   Yes  (   )   No  (   )

 

 

 

 

 

 

 

          If so, attach a copy.

 

 

 

 

 

 

7.3

Are any of the chemicals used in your operations regulated under Proposition 65?

 

 

 

 

 

 

 

          If so, describe the procedures followed to comply with these
requirements.

 

 

 

 

 

 

 

 

 

 

 

 

 

3

--------------------------------------------------------------------------------


 

 

 

7.4

Is your company subject to OSHA Hazard Communication Standard Requirements?  
Yes  (   )   No  (   )

 

 

 

 

 

 

 

          If so, describe the procedures followed to comply with these
requirements.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8.

ANIMAL TESTING.

 

 

 

 

 

 

8.1

Does your company bring or intend to bring live animals onto the premises for
research or development purposes?

Yes  (   )   No  (   )

 

 

 

 

 

 

 

          If so, describe the activity.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8.2

Does your company bring or intend to bring animal body parts or bodily fluids
onto the premises for research or development purposes?  Yes   (   )   No   (  
)

 

 

 

 

 

 

 

          If so, describe the activity.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

9.

ENFORCEMENT ACTIONS, COMPLAINTS.

 

 

 

 

 

 

9.1

Has your company ever been subject to any agency enforcement actions,
administrative orders, lawsuits, or consent orders/decrees regarding
environmental compliance or health and safety?   Yes  (   )   No  (   )

 

 

 

 

 

 

 

          If so, describe the actions and any continuing obligations imposed as
a result of these actions.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

9.2

Has your company ever received any request for information, notice of violation
or demand letter, complaint, or inquiry regarding environmental compliance or
health and safety?   Yes  (   )   No  (   )

 

 

 

 

 

 

9.3

Has an environmental audit ever been conducted which concerned operations or
activities on premises occupied by you?   Yes  (   )   No  (   )

 

 

 

 

 

 

9.4

If you answered “yes” to any questions in this section, describe the
environmental action or complaint and any continuing compliance obligation
imposed as a result of the same.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

Date:

 

 

 

 

4

--------------------------------------------------------------------------------


 

HUBBLE INDUSTRIAL PARK

 

 

 

[g41691me22i001.jpg]

 

 

 

EXHIBIT Y

 

1

--------------------------------------------------------------------------------